 

Exhibit 10.5

 

EXECUTION VERSION

 

 

 

 

 

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

LJ VP HOLDINGS LLC

 

 

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 THE LIMITED LIABILITY COMPANY


4

 

 

 


1.1

Formation; Membership and Memco


4

 

 

 


1.2

Certificate of Limited Liability Company


4

 

 

 


1.3

Name


4

 

 

 


1.4

Character of Business


4

 

 

 


1.5

Certain Business Policies


5

 

 

 


1.6

Principal Offices


5

 

 

 


1.7

Fiscal Year


5

 

 

 


1.8

Accounting Matters


5

 

 

 

ARTICLE 2 DEFINITIONS


6

 

 

 


2.1

Act


6

 

 

 


2.2

Adjusted Capital Account Deficit


6

 

 

 


2.3

Affiliate


6

 

 

 


2.4

Agreement


6

 

 

 


2.5

Allocated Partnership Interests


6

 

 

 


2.6

Auditor


6

 

 

 


2.7

Available Assets


7

 

 

 


2.8

Bankruptcy


7

 

 

 


2.9

Bond Indemnitor


7

 

 

 


2.10

Bond Indenture


7

 

 

 


2.11

Bonds


7

 

 

 


2.12

Bonds Interest Payment Date


7

 

 

 


2.13

Bonds Maturity Date


7

 

 

 


2.14

Business Day


7

 

 

 


2.15

Capital Account


8

 

 

 


2.16

Capital Contribution


8

 

 

 


2.17

Cash and Cash Equivalents


8

 

 

 


2.18

Certificate


8

 





-i-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


2.19

Code


8

 

 

 


2.20

Company


8

 

 

 


2.21

Company Minimum Gain


9

 

 

 


2.22

Company Security Agreement


9

 

 

 


2.23

Company Sub


9

 

 

 


2.24

Company Sub Pledge Agreement


9

 

 

 


2.25

Company Year


9

 

 

 


2.26

Complete Indemnification Satisfaction Date


9

 

 

 


2.27

Control


9

 

 

 


2.28

Deemed Transfer


9

 

 

 


2.29

Depreciation


9

 

 

 


2.30

Distribution Rights


10

 

 

 


2.31

Effective Time


10

 

 

 


2.32

Equity Offering


10

 

 

 


2.33

Enforcement Sale


10

 

 

 


2.34

Evaluation Material


10

 

 

 


2.35

Event of Default


10

 

 

 


2.36

Exchange Act


10

 

 

 


2.37

Fall Away Event


10

 

 

 


2.38

Financing


10

 

 

 


2.39

First Amended LLC Agreement


10

 

 

 


2.40

Former GE Members


10

 

 

 


2.41

Funding Loan


10

 

 

 


2.42

GE


10

 

 

 


2.43

GE Capital Global Holdings


10

 

 

 


2.44

GE Logistics Holdco


10

 

 

 


2.45

GE Obligations


11

 

 

 


2.46

GE Protection Provisions


11

 

 

 


2.47

GE Tennessee


12

 

 

 


2.48

GE Termination Date


12

 





-ii-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


2.49

GE Truck Leasing Holdco


12

 

 

 


2.50

GECC


12

 

 

 


2.51

GECUSH


12

 

 

 


2.52

GECUSH Consolidated Group


12

 

 

 


2.53

Generally Accepted Accounting Principles


13

 

 

 


2.54

General Partner Activities


13

 

 

 


2.55

Governmental Authority


13

 

 

 


2.56

Gross Asset Value


13

 

 

 


2.57

Holdings Post Fall-Away Obligations


14

 

 

 


2.58

Indemnification Agreements


14

 

 

 


2.59

Indemnity Obligation


14

 

 

 


2.60

Initial Members


14

 

 

 


2.61

Interested Party


14

 

 

 


2.62

Interest Obligations


14

 

 

 


2.63

Investment Account


14

 

 

 


2.64

Investment Company Act


14

 

 

 


2.65

Law


14

 

 

 


2.66

Lien


15

 

 

 


2.67

Managing Member


15

 

 

 


2.68

Maturity Date


15

 

 

 


2.69

Maturity Obligations


15

 

 

 


2.70

Member


15

 

 

 


2.71

Member Interest


15

 

 

 


2.72

Member Nonrecourse Debt


15

 

 

 


2.73

Member Nonrecourse Debt Minimum Gain


15

 

 

 


2.74

Member Nonrecourse Deductions


15

 

 

 


2.75

Memco


16

 

 

 


2.76

Net Working Capital Amount


16

 

 

 


2.77

Non-Issuing Person


16

 

 

 


2.78

Non-Managing Member


16

 





-iii-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


2.79

Nonrecourse Deductions


16

 

 

 


2.80

Nonrecourse Liability


16

 

 

 


2.81

Original LLC Agreement


16

 

 

 


2.82

PAG


16

 

 

 


2.83

PAG Account


16

 

 

 


2.84

PAG Consolidated Group


16

 

 

 


2.85

PAG GE Obligations


16

 

 

 


2.86

PAG GE Obligations


16

 

 

 


2.87

PAG Indemnification Agreement


16

 

 

 


2.88

PAG Indemnification Satisfaction Date


17

 

 

 


2.89

PAG Principal


17

 

 

 


2.90

Partnership


17

 

 

 


2.91

Partnership Agreement


17

 

 

 


2.92

Partnership Interests


17

 

 

 


2.93

Penske Members


17

 

 

 


2.94

Percentage Interest


17

 

 

 


2.95

Permitted Intragroup Transferees


17

 

 

 


2.96

Permitted Working Capital


17

 

 

 


2.97

Person


18

 

 

 


2.98

Potential Buyer


18

 

 

 


2.99

Profits and Losses


18

 

 

 


2.100

PTLC


19

 

 

 


2.101

PTLC Account


19

 

 

 


2.102

PTLC Consolidated Group


19

 

 

 


2.103

PTLC GE Obligations


19

 

 

 


2.104

PTLC GE Obligations Payment Date


19

 

 

 


2.105

PTLC Indemnification Agreement


19

 

 

 


2.106

PTLC Indemnification Satisfaction Date


19

 

 

 


2.107

PTLC Principal


20

 

 

 


2.108

Qualified Purchaser


20

 





-iv-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


2.109

Recipient Group


20

 

 

 


2.110

Redemption


20

 

 

 


2.111

Regulated Entities


20

 

 

 


2.112

Regulations


20

 

 

 


2.113

Regulators


20

 

 

 


2.114

Regulatory Allocations


20

 

 

 


2.115

Reimbursement Obligations


20

 

 

 


2.116

Reimbursement Principal


20

 

 

 


2.117

Returns


20

 

 

 


2.118

Sale


20

 

 

 


2.119

Schedule


21

 

 

 


2.120

Second Amended LLC Agreement


21

 

 

 


2.121

Securities Act


21

 

 

 


2.122

Statutory Termination Date


21

 

 

 


2.123

Sub Interest


21

 

 

 


2.124

Subsidiary


21

 

 

 


2.125

Third-Party Sale


21

 

 

 


2.126

Transfer


21

 

 

 


2.127

Trustee


21

 

 

 


2.128

Working Capital Account


21

 

 

 


2.129

General Provisions


21

 

 

 

ARTICLE 3 CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS; SEGREGATION OF ASSETS


22

 

 

 


3.1

Capital Contribution


22

 

 

 


3.2

Capital Accounts


22

 

 

 


3.3

Compliance with Treasury Regulations


22

 

 

 


3.4

Succession to Capital Accounts


22

 

 

 


3.5

No Withdrawal of Capital Contributions


22

 

 

 


3.6

Investment and Working Capital Accounts


23

 

 

 


3.7

Membership Interests in Company Sub and other Assets


24

 





-v-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


3.8

Security Interests


24

 

 

 

ARTICLE 4 COSTS AND EXPENSES


24

 

 

 


4.1

Organizational and Other Costs


24

 

 

 


4.2

Operating Costs


24

 

 

 

ARTICLE 5 DISTRIBUTIONS; COMPANY ALLOCATIONS; TAX MATTERS


25

 

 

 


5.1

Distributions Prior to Dissolution


25

 

 

 


5.2

Company Allocations


25

 

 

 


5.3

Special Allocations


26

 

 

 


5.4

Curative Allocations


28

 

 

 


5.5

Other Allocation Rules


28

 

 

 


5.6

Tax Allocations; Code Section 704(c)


29

 

 

 


5.7

Accounting Method


30

 

 

 

ARTICLE 6 MANAGEMENT


30

 

 

 


6.1

Rights And Duties of the Non-Managing Members And Others


30

 

 

 


6.2

Fiduciary Duty of Managing Member


30

 

 

 


6.3

Powers of Managing Member


30

 

 

 


6.4

Restrictions on Managing Member’s Authority


31

 

 

 


6.5

Other Activities


33

 

 

 


6.6

Exculpation


34

 

 

 


6.7

Transactions with Affiliates


34

 

 

 


6.8

Confidentiality


35

 

 

 


6.9

Replacement of  the Managing Member


37

 

 

 

ARTICLE 7 COMPENSATION


37

 

 

 

ARTICLE 8 ACCOUNTS


37

 

 

 


8.1

Books and Records


37

 

 

 


8.2

Reports, Returns and Audits


38

 

 

 

ARTICLE 9 TRANSFERS AND SALES


41

 

 

 


9.1

Transfer of Interests of Managing Member and PTLC Consolidated Group


41

 

 

 


9.2

Transfer or Sale of Member Interests or GE Protection Provisions


42

 

 

 


9.3

Intentionally Omitted


43





-vi-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


9.4

Intentionally Omitted


43

 

 

 


9.5

Certain General Provisions


43

 

 

 


9.6

Allocation of Profits, Losses and Distributions Subsequent to Sale


45

 

 

 


9.7

Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Member


46

 

 

 


9.8

Satisfactory Written Assignment Required


46

 

 

 


9.9

Transferee’s Rights


46

 

 

 


9.10

Transferees Admitted as Members


46

 

 

 

ARTICLE 10 MATTERS REGARDING THE FALL AWAY EVENT, THE BONDS AND DIRECT
OBLIGATIONS TO GECC


48

 

 

 


10.1

Fall Away Event and Obligations of the Company to GE Tennessee


48

 

 

 


10.2

Insufficient Cash and Cash Equivalents


49

 

 

 


10.3

Events of Default


50

 

 

 


10.4

Indemnity Obligations and Reinstatement


51

 

 

 


10.5

GECUSH and GE Tennessee


51

 

 

 

ARTICLE 11 LIABILITY OF MEMBERS, GECUSH AND ITS AFFILIATES


51

 

 

 


11.1

Liability of Members, GECUSH and its Affiliates


51

 

 

 

ARTICLE 12 REDEMPTION


52

 

 

 


12.1

PAG Redemption


52

 

 

 


12.2

Certain Conditions


52

 

 

 


12.3

Costs and Documentation


52

 

 

 

ARTICLE 13 DISSOLUTION


53

 

 

 


13.1

Events of Dissolution


53

 

 

 


13.2

Final Accounting


53

 

 

 


13.3

Liquidation


53

 

 

 


13.4

Cancellation of Certificate


53

 

 

 

ARTICLE 14 NOTICES


53

 

 

 


14.1

Method of Notice


53

 

 

 


14.2

Computation of Time


55

 

 

 

ARTICLE 15 INVESTMENT REPRESENTATIONS


55

 

 

 


15.1

Investment Purpose


55

 





-vii-

--------------------------------------------------------------------------------

 

Table of Contents

(continued)

 


15.2

Investment Restriction


56

 

 

 

ARTICLE 16 GENERAL PROVISIONS


56

 

 

 


16.1

Amendment; Waiver; Enforcement


56

 

 

 


16.2

Governing Law


56

 

 

 


16.3

Binding Effect


56

 

 

 


16.4

Separability


56

 

 

 


16.5

Headings


57

 

 

 


16.6

No Third-Party Rights


57

 

 

 


16.7

Waiver of Partition and Application for Dissolution


57

 

 

 


16.8

Nature of Interests


57

 

 

 


16.9

Counterpart Execution


57

 

 



-viii-

--------------------------------------------------------------------------------

 

 

SCHEDULES

SCHEDULE A -- Capital Contributions

SCHEDULE B -- Members and Member Interests

 

 



 

--------------------------------------------------------------------------------

 

 

THIRD AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT

OF

LJ VP HOLDINGS LLC

THIS THIRD AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is entered
into this 7th day of September, 2017, by and among LJ VP Holdings LLC (the
“Company”), Penske Truck Leasing Corporation, a Delaware corporation with its
offices at 2675 Morgantown Road, Reading, Pennsylvania 19607 (as further defined
below, “PTLC”), and Penske Automotive Group, Inc., a Delaware corporation with
its offices at 2555 Telegraph Road, Bloomfield Hills, Michigan 48302 (as further
defined below, “PAG”).

GE Capital US Holdings, Inc., a Delaware corporation with offices at 901 Main
Avenue, Norwalk, CT 06851 (as further defined below, “GECUSH”), is a party to
this Agreement, for purposes of the GE Protection Provisions (as defined below),
until the GE Termination Date (as defined below).

WITNESSETH:

WHEREAS, the Company was heretofore formed in accordance with the provisions of
the Delaware Limited Liability Company Act (6 Del.C.  §18-101, et seq.) (as
amended from time to time and any successor to such Act, the “Act”) under the
name LJ VP Holdings LLC;

WHEREAS,  PTLC,  PAG, GE Capital Truck Leasing Holding LLC., a Delaware limited
liability company then known as GE Capital Truck Leasing Holding Corp., a
Delaware corporation, with offices at 901 Main Avenue, Norwalk, CT 06851 (as
further defined below, “GE Truck Leasing Holdco”), Logistics Holding Corp., then
a Delaware corporation (as further defined below, “GE Logistics Holdco”), and
General Electric Credit Corporation of Tennessee, a Tennessee corporation, with
its offices at 2 Bethesda Metro Center, Suite 600, Bethesda MD 20814 (as further
defined below, “GE Tennessee”, and collectively with PTLC,  PAG,  GE Truck
Leasing Holdco and GE Logistics Holdco, the “Initial Members”) entered into a
Limited Liability Company Agreement dated as of April 24, 2012, with respect to
the Company (the “Original LLC Agreement”);

WHEREAS, the Initial Members amended and restated the Original LLC Agreement on
April 30, 2012 (as amended prior to March 17, 2015, the “First Amended LLC
Agreement”);

WHEREAS, on April 30, 2012, the Company and General Electric Capital Corporation
(“GECC”), as co-obligors, issued unsecured notes in the principal amount of
$700,000,000 (as further defined below, the “Bonds”);

WHEREAS, on April 30, 2012, the Company contributed funds to its wholly owned
subsidiary now known as PTL GP, LLC, a Delaware limited liability company
(“Company Sub”) and Company Sub acquired a 21.54% limited partnership interest
in Penske Truck Leasing Co., L.P., a Delaware limited partnership (the
“Partnership”);





 

--------------------------------------------------------------------------------

 

 

WHEREAS, on January 31, 2014, Company Sub’s interest in the Partnership was
converted to a general partnership interest and Company Sub became the sole
general partner in the Partnership;  

WHEREAS, on February 20, 2015, each of GE Truck Leasing Holdco,  GE Logistics
Holdco and GE Tennessee (collectively, the “Former GE Members”) contributed and
assigned its entire Member Interest to GE Capital Memco, LLC, then a Delaware
limited liability company (“Memco”), an entity wholly owned by the Former GE
Members, and, as a result, Memco became the owner of a 49.9% Member Interest in
the Company;

WHEREAS,  on March 17, 2015, GECC caused the assumption by GECC of all
obligations with respect to the Bonds and the indenture and officers’
certificate under which the Bonds were issued (as amended by a Supplemental
Indenture dated March 17, 2015, the “Bond Indenture”), pursuant to Section 11.03
of the Bond Indenture (the occurrence of such assumption, the “Fall Away Event”)
and, as a result,  (a) the Company became obligated pursuant to the First
Amended LLC Agreement to pay to GECC 100% of the amount of any Interest
Obligations,  Maturity Obligations, and all expenses relating to the Bonds to
the extent of the Company’s cash and cash equivalents, except for Permitted
Working Capital as defined in this Agreement (the “Holdings Post Fall-Away
Obligations”) and (b) the Company was relieved of any and all direct and
indirect obligations to the trustee and the noteholders under and with respect
to the Bonds and the Bond Indenture (and all direct obligations of the Company
to such trustee and noteholders under the Bonds and the Bond Indenture were
thereby released, discharged and satisfied); provided, however, that the Company
remained liable to make certain payments to GECC required to the extent set
forth in Article 10 of the First Amended LLC Agreement with respect to the Bonds
and the Bond Indenture;

WHEREAS, immediately following the Fall Away Event,  on March 17, 2015, Company
Sub distributed to the Company a 10.75% partnership interest in the Partnership
as general partner (and retained a 10.79% Partnership Interest as general
partner) together with rights to distributions on such interest due April 15,
2015 with respect to 2014 and the distribution with respect to the first quarter
of 2015 (the “Distribution Rights”);

WHEREAS, immediately following the foregoing distribution on March 17, 2015, the
Company redeemed (the “Redemption”) Memco’s entire 49.9% Member Interest in the
Company in consideration for (i) the 10.75% Partnership Interest (which,
immediately upon the Redemption became a Limited Partner interest),  including
the Distribution Rights,  (ii) 49.9% of all cash owned or held by the Company or
the Company Sub (in bank accounts or otherwise) as of March 17, 2015 and (iii)
Memco’s assumption of certain obligations and, as a result of the Redemption,
 Memco was  no longer a Member of the Company and had no Capital Account,
 Member Interest or other limited liability company or other equity interest in
the Company;

WHEREAS, in connection with the Fall Away Event and Redemption, the Second
Amended and Restated Limited Liability Company Agreement of LJ VP Holdings LLC
(as amended prior to the date hereof,  the “Second Amended LLC Agreement”) was
adopted, and thereunder the Company became obligated, subject to the
availability of cash and cash equivalents, other than Permitted Working Capital,
to pay to GECC 50.1% of the amount of any Interest Obligations,  Maturity
Obligations, and all expenses relating to the Bonds to the extent of





2

--------------------------------------------------------------------------------

 

 

the Company’s cash and cash equivalents, except for Permitted Working Capital,
with Memco as a party to the Second Amended LLC Agreement for among other
purposes enforcing the obligations to GECC;  

WHEREAS, on November 24, 2015, PTLC and PAG—with Memco joining and GE Tennessee
and GECC consenting, each for certain limited purposes—executed Amendment No. 1
to the Second Amended LLC Agreement to, among other things, recognize that the
rights of GECC under the Second Amended LLC Agreement were being transferred to
GE Tennessee;  

WHEREAS, on December 27, 2016, Memco’s role, including its rights of enforcement
on behalf of GE Tennessee, under the Second Amended LLC Agreement, was assigned
to GECUSH and notice thereof was given to PAG,  PTLC and the Company;  

WHEREAS, on January 1, 2017, Memco was merged into GE Truck Leasing Holdco;

WHEREAS,  PAG,  PTLC and GE Tennessee have completed the consultative process
contemplated by Section 10.3 of the Second Amended LLC Agreement;

WHEREAS,  PAG,  PTLC and the Company now desire to amend and with respect to
PTLC restate their reimbursement obligations with respect to the Bonds (the
“Reimbursement Obligations”) contained in the Second Amended LLC Agreement and
the Amended and Restated Co-Obligation Fee, Indemnity and Security Agreements,
dated March 17, 2015, as amended between GE Tennessee and severally PTLC and PAG
prior to the date hereof (the “PTLC Existing Indemnification Agreement” and “PAG
Existing Indemnification Agreement,” respectively) so that the maturity of
certain of PTLC’s principal amount of the Reimbursement Obligations extends
beyond the maturity of the Bonds and the interest rates and other terms and
conditions of PTLC’s Reimbursement Obligations will reflect such amendment and
restatement;  

WHEREAS,  PAG,  PTLC and the Company are willing to amend and restate the
 Reimbursement Obligations, so that (a) the principal amount of $63,140,000 of
the Reimbursement Obligations (the “PAG Principal”) shall substantially remain
subject to the existing terms and conditions, including interest rate and
maturity and (b) the remaining $287,560,000 of the Reimbursement Obligations
(the “PTLC Principal”) shall be due and payable in installments with the final
installment due and payable on December 31, 2021 and with increased interest
rates as provided in the PTLC Existing Indemnification Agreement as amended and
restated on the date hereof;

WHEREAS,  GE Tennessee is willing to amend and restate the PTLC Existing
Indemnification Agreement in consideration of an increase in interest rate
payable to GE Tennessee by PTLC, the posting by PTLC of additional collateral to
secure the repayment of the PTLC Principal and interest and PTLC granting
additional rights to GE Tennessee under the PTLC Indemnification Agreement and
other documents to be executed in connection therewith; and

WHEREAS,  GE Tennessee is willing to amend the PAG Existing Indemnification
Agreement, in order to implement the changes in this Agreement;





3

--------------------------------------------------------------------------------

 

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound hereby, agree that
the Second Amended LLC Agreement is hereby amended and restated in its entirety
by this Agreement, and as so amended and restated hereby shall read in its
entirety as follows:

Article 1

THE LIMITED LIABILITY COMPANY

1.1       Formation; Membership and Memco.

(a)       The Company was formed under and pursuant to the provisions of the Act
to engage in the business hereinafter described for the period and upon the
terms and conditions hereinafter set forth.

(b)       The Members have contributed to the capital of the Company the Capital
Contributions set forth on Schedule A and own the Percentage Interests set forth
on Schedule B.

(c)       None of the Former GE Members or Memco is a Member of the Company or
has any Capital Account,  Member Interest or other limited liability company or
other equity interest in the Company.

(d)       GECUSH is a party to this Agreement solely for purposes of the GE
Protection Provisions,  including exercising and enforcing its rights (for its
own benefit and for the benefit of the Former GE Members,  Memco and GE
Tennessee as assignee of GECC and Memco) under the GE Protection Provisions, and
shall remain a party with respect to such GE Protection Provisions while those
provisions are in effect as provided in Section 2.46.  Each of the Members
acknowledges and agrees that GECUSH will have the right to enforce all
obligations of the Company to the Former GE Members,  Memco,  GECUSH and GE
Tennessee as assignee of GECC including those obligations outlined in Article
10.  For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, neither GE Tennessee as assignee of GECC nor GECUSH
is a Member or has a Member Interest or other limited liability company or other
equity interest in the Company by virtue of GECUSH being a party to this
Agreement,  GE Tennessee as assignee of GECC being a third party beneficiary or
otherwise. 

1.2       Certificate of Limited Liability Company.  PTLC, as Managing Member,
executed and caused to be filed a Certificate of Formation of the Company in the
office of the Secretary of State of the State of Delaware on April 10, 2012 (the
“Certificate”).  The Managing Member hereafter shall execute such further
documents and take such further action as shall be appropriate to comply with
all requirements of Law for the formation and operation of a limited liability
company in the State of Delaware.

1.3       Name.  The name of the Company is “LJ VP Holdings LLC”.

1.4       Character of Business.  The business of the Company shall be limited
exclusively to (a) owning the member interests in Company Sub and directing
Company Sub’s activities as general partner or limited partner of the
Partnership, as applicable, (b) managing



4

--------------------------------------------------------------------------------

 

 

cash receipts and disbursements as contemplated by Section 3.6, (c) making
payments required under Section 10.1 and (d) sales, debt or equity offerings
which may be required in accordance with this Agreement under Article 10.  The
Company shall have and exercise all the powers now or hereafter conferred by the
Laws of the State of Delaware on limited liability companies formed under the
Laws of that State to do any and all things as fully as natural persons might or
could do as are not prohibited by Law, but only as necessary or appropriate to
effectuate the purpose of the Company set forth in the immediately preceding
sentence.  The business of the Company shall be conducted in accordance with,
and any action required or permitted to be taken by the Managing Member or any
Non-Managing Member shall be taken in compliance with, all applicable Laws.  

1.5       Certain Business Policies.  The Company, on behalf of itself and
Company Sub,  will maintain the standards and abide by the policies set forth in
the Partnership’s Code for Business Conduct in effect as of the Effective Time
as if the Company were the Partnership thereunder.  The Company shall conduct
its business and the business of Company Sub in accordance with such policies,
as the same may be amended from time to time in accordance with Subsection
6.4(b)(iii).

1.6       Principal Offices.  The location of the principal offices of the
Company shall be at 2675 Morgantown Road, Reading, Pennsylvania 19607, or at
such other location as may be selected from time to time by the Managing
Member.  If the Managing Member changes the location of the principal offices of
the Company, the Non-Managing Members and, until the GE Termination Date,
 GECUSH, shall be notified in writing within thirty (30) days thereafter. In
addition, if prior to the GE Termination Date the Managing Member proposes to
change the principal office to a location outside of the United States, it must
obtain the prior written consent of GECUSH. The Company may maintain such other
offices at such other places as the Managing Member deems advisable.

1.7       Fiscal Year.  The fiscal year of the Company shall be the calendar
year (the “Company Year”).

1.8       Accounting Matters.  Unless otherwise specified herein, all accounting
determinations hereunder shall be made, all accounting terms used herein shall
be interpreted, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with Generally Accepted Accounting Principles
applied on a consistent basis with prior periods, except, in the case of such
financial statements, for departures from Generally Accepted Accounting
Principles that may from time to time be approved in writing by the Auditor who
is at the time reporting on such financial statements and with respect to any
periods ending prior to or including March 17, 2015, approved in writing by
GECUSH if such departure with respect to the Company and Company Sub would have
any adverse impact on the Former GE Members, GE Truck Leasing Holdco (as
successor in interest of Memco), GE Tennessee as assignee of GECC or GE (as
successor in interest to GECC).





5

--------------------------------------------------------------------------------

 

 

Article 2

DEFINITIONS

The following defined terms used in this Agreement shall have the respective
meanings specified below.

2.1       Act. “Act” shall have the meaning ascribed to such term in the first
recital of this Agreement.

2.2       Adjusted Capital Account Deficit. “Adjusted Capital Account Deficit”
shall mean, with respect to any Member, the deficit balance, if any, in such
Member’s Capital Account as of the end of the relevant taxable year or other
period, after giving effect to the following adjustments:

(i)       Credit to such Capital Account any amounts that such Member is
obligated to restore (pursuant to the terms of this Agreement or otherwise) or
deemed obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

(ii)      Debit to such Capital Account the items described in Regulations
Sections 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704- 1
(b)(2)(ii)(d)(6).

The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.

2.3       Affiliate.  “Affiliate” shall mean, with respect to any specified
Person, any other Person that, at the time of determination, (i) directly or
indirectly through one or more intermediaries Controls, is Controlled by or is
under common Control with, such specified Person, (ii) beneficially owns or
Controls ten percent (10%) or more of any class or series of outstanding voting
securities of such specified Person, (iii) is a managing member, manager or
general partner of such specified Person, or (iv) is an officer, director,
managing member, manager or general partner of any of the foregoing.

2.4       Agreement. “Agreement” shall refer to this Third Amended and Restated
Limited Liability Company Agreement, including the Schedules hereto, as the same
may be amended, restated, supplemented or otherwise modified from time to time.

2.5       Allocated Partnership Interests.  “Allocated Partnership Interests” of
a Bond Indemnitor shall mean with respect to each Member its Percentage Interest
of the Partnership Interests held by Company Sub on the date hereof,  together
with in each case the proceeds thereof, distributions thereon and any accretions
thereto and any additional Partnership Interests acquired by the Company Sub
with funds or property directly or indirectly provided by the applicable Member.

2.6       Auditor.  “Auditor” shall mean Deloitte LLP, or any successor firm of
independent auditors, which until the Complete Indemnification Satisfaction Date
shall be





6

--------------------------------------------------------------------------------

 

 

selected pursuant to Subsection 6.4(g) of the Partnership Agreement subject to
Subsection 6.9(b) thereof.

2.7       Available Assets.  “Available Assets” shall mean with respect to a
Bond Indemnitor the Cash and Cash Equivalents held in its Investment Account,
its Sub Interests,  its Allocated Partnership Interests and its Percentage
Interest of the Net Working Capital Amount.

2.8       Bankruptcy.  The “Bankruptcy” of a Member shall mean (i) the filing by
a Member of a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of its debts under Title 11 of the
United States Code or any other federal or state insolvency Law, or a Member’s
filing an answer consenting to or acquiescing in any such petition, (ii) the
making by a Member of any assignment for the benefit of its creditors or (iii)
the earlier of (A) the expiration of sixty (60) days after the filing of an
involuntary petition under Title 11 of the United States Code, an application
for the appointment of a receiver for the assets of a Member, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other federal or state insolvency Law,  provided that the same
shall not have been vacated, set aside or stayed within such sixty (60) day
period or (B) entry of an order for relief under Title 11 or the appointment of
the receiver or the granting of such petition under such other Law.

2.9       Bond Indemnitor.  “Bond Indemnitor” shall mean PTLC or PAG as the case
may be.

2.10     Bond Indenture.  “Bond Indenture” shall mean, that certain Senior
Indenture, dated as of April 30, 2012, by and among GECC and the Company as
issuers thereunder and The Bank of New York Mellon, as Trustee,  as in effect as
of March 17, 2015, together with an Officers’ Certificate of even date therewith
delivered in accordance with Section 2.02 thereof and a supplemental indenture
dated as of March 17, 2015, to reflect the Fall Away Event.

2.11     Bonds.  “Bonds” shall mean the senior unsecured notes issued on April
30, 2012 by the Company and GECC, as co-obligors, in an aggregate principal
amount of $700,000,000, pursuant to the Bond Indenture, which ceased to be an
obligation of the Company as a result of the Fall Away Event, as in effect at
March 17, 2015; provided, however, that the Company remains liable to make the
payments to GE Tennessee as required under Article 10.

2.12     Bonds Interest Payment Date.  “Bonds Interest Payment Date” shall mean
the date that any Interest Obligations are due and payable to the holders of the
Bonds as set forth in the Bond Indenture.

2.13     Bonds Maturity Date.  “Bonds Maturity Date” shall mean the date that
the Maturity Obligations are due and payable to the holders of the Bonds as set
forth in the Bond Indenture, being June 18, 2019.

2.14     Business Day.  “Business Day” shall mean any day other than a Saturday
or Sunday or other day that commercial banks are required or permitted to be
closed in New York City.





7

--------------------------------------------------------------------------------

 

 

2.15     Capital Account.  “Capital Account” shall mean, with respect to any
Member, the Capital Account maintained for such Member in accordance with the
following provisions:

(i)        To each Member’s Capital Account there shall be credited such
Member’s Capital Contributions, such Member’s distributive share of Profits and
any items in the nature of income or gain that are specially allocated pursuant
to Section 5.3 or Section 5.4 (including, for the avoidance of doubt, amounts
transferred by a Member to the Company for deposit in such Member’s Investment
Account pursuant to Section 3.6 hereof), and the amount of any Company
liabilities assumed by such Member or that are secured by any Company property
distributed to such Member;

(ii)       To each Member’s Capital Account there shall be debited the amount of
cash and the Gross Asset Value of any Company property distributed to such
Member pursuant to any provision of this Agreement (including amounts deemed
distributed pursuant to Section 8.2(e) hereof), such Member’s distributive share
of Losses and any items in the nature of expenses or losses that are specially
allocated pursuant to Section 5.3 or Section 5.4, and the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company.

(iii)      In the event all or a portion of an interest in the Company is
Transferred, in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred interest.

(iv)      In determining the amount of any liability for purposes of
subparagraphs (i) and (ii) and the definition of “Capital Contribution,” there
shall be taken into account Code Section 752 (c) and any other applicable
provisions of the Code and Regulations.

2.16     Capital Contribution.  “Capital Contribution” shall mean, with respect
to any Member, the amount of money and the initial Gross Asset Value of any
property (other than money) contributed to the Company by such Member (or its
predecessors in interest) with respect to the Member Interest of such Member.

2.17     Cash and Cash Equivalents.  “Cash and Cash Equivalents” shall mean the
cash and investments permitted under the applicable Bond Indemnitor’s
Indemnification Agreement.

2.18     Certificate.  “Certificate” shall have the meaning ascribed to such
term in Section 1.2.

2.19     Code.  “Code” shall mean the Internal Revenue Code of 1986, as amended
and in effect from time to time, or the corresponding provisions of any
successor statute.

2.20     Company.  “Company” shall have the meaning ascribed to such term in the
first paragraph of this Agreement.





8

--------------------------------------------------------------------------------

 

 

2.21     Company Minimum Gain.  “Company Minimum Gain” shall have the same
meaning as the term “partnership minimum gain” in Regulations Sections
1.704-2(b)(2) and 1.704-2(d).

2.22     Company Security Agreement.  “Company Security Agreement” shall have
the meaning ascribed to such term in Section 3.8 of this Agreement.

2.23     Company Sub.  “Company Sub” shall have the meaning set forth in the
fifth recital of this Agreement.

2.24     Company Sub Pledge Agreement.  “Company Sub Pledge Agreement” shall
have the meaning ascribed to such term in Section 3.8 of this Agreement.

2.25     Company Year.  “Company Year” shall have the meaning ascribed to such
term in Section 1.7.

2.26     Complete Indemnification Satisfaction Date.  “Complete Indemnification
Satisfaction Date” shall mean the later of the PTLC Indemnification Satisfaction
Date or the PAG Indemnification Satisfaction Date.

2.27     Control.  “Control” (including the correlative terms “Controlling,”
“Controlled by” and “under common Control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

2.28     Deemed Transfer.  “Deemed Transfer” shall have the meaning ascribed to
such term in Subsection 8.2(e).

2.29     Depreciation.  “Depreciation” shall mean, for each taxable year or
portion of a taxable year for which the Company is required to allocate Profits,
 Losses, or other items pursuant to Article 5, an amount equal to the
depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to an asset for such year or other
period, except that (i) with respect to any asset whose Gross Asset Value
differs from its adjusted tax basis for federal income tax purposes and which
difference is being eliminated by use of the “remedial allocation method”
defined by Treasury Regulation Section 1.704-3(d), Depreciation for such taxable
year or portion of a taxable year shall be the amount of the book basis
recovered for such taxable year or portion of a taxable year under the rules
prescribed in Treasury Regulation Section 1.704-3(d)(2) (notwithstanding
anything to the contrary in Subsection 5.6(c)) and (ii) with respect to any
other asset whose Gross Asset Value differs from its adjusted basis for federal
income tax purposes at the beginning of such year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Gross Asset
Value as the federal income tax depreciation, amortization or other cost
recovery deduction for such year or other period bears to such beginning
adjusted tax basis; provided,  however, that if the adjusted tax basis of an
asset at the beginning of such taxable year or portion of a taxable year is
zero, Depreciation shall be determined with reference to such beginning Gross
Asset Value using any reasonable method agreed upon by the Managing Member and,
with respect to any period ending prior to or including March 17, 2015,  GECUSH,
to the extent such modification would have any adverse impact on a Former GE
Member or Memco.





9

--------------------------------------------------------------------------------

 

 

2.30     Distribution Rights. “Distribution Rights” shall have the meaning
ascribed to such term in the ninth recital of this Agreement.

2.31     Effective Time.  “Effective Time” shall mean the time of the close of
business of Holdings on the date hereof.

2.32     Equity Offering.  “Equity Offering” shall have the meaning ascribed to
such term in Section 10.2(b)(iii).

2.33     Enforcement Sale.  “Enforcement Sale” shall have the meaning ascribed
to such term in Section 10.3.

2.34     Evaluation Material.  “Evaluation Material” shall have the meaning
ascribed to such term in Section 6.8.

2.35     Event of Default.  “Event of Default” shall mean an Event of Default as
described in the applicable Indemnity Agreement.

2.36     Exchange Act.  “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended and in effect from time to time, or the corresponding
provisions of any successor statute, and the rules and regulations promulgated
thereunder.

2.37     Fall Away Event.  “Fall Away Event” shall have the meaning ascribed to
such term in the eighth recital of this Agreement.

2.38     Financing.  “Financing” shall have the meaning ascribed to such term in
Section 10.2(b)(i).

2.39     First Amended LLC Agreement.  “First Amended LLC Agreement” shall have
the meaning ascribed to such term in the third recital of this Agreement.

2.40     Former GE Members.  “Former GE Members” shall have the meaning ascribed
to such term in the seventh recital of this Agreement.

2.41     Funding Loan.  “Funding Loan” shall have the meaning ascribed to such
term in Subsection 8.2(e)(iii).

2.42     GE.  “GE” shall mean General Electric Company, a New York corporation
and its successors and assigns.

2.43     GE Capital Global Holdings.  “GE Capital Global Holdings” shall mean GE
Capital Global Holdings, LLC, a Delaware limited liability company and a wholly
owned subsidiary of GE, and its successors and assigns.

2.44     GE Logistics Holdco.  “GE Logistics Holdco” shall mean Logistics
Holding LLC, a Delaware limited liability company, formerly Logistics Holding
Corp., a Delaware corporation, and its successors and assigns, including GE
Capital Truck Leasing Holding, LLC, its successor by merger on January 1, 2017.





10

--------------------------------------------------------------------------------

 

 

2.45     GE Obligations.  “GE Obligations” shall mean collectively the PTLC GE
Obligations and the PAG GE Obligations.    The “applicable Bond Indemnitor’s GE
Obligations” shall mean the PTLC GE Obligations or the PAG GE Obligations as
applicable.

2.46     GE Protection Provisions.  “GE Protection Provisions”  shall mean those
Sections and Articles set forth in the table below.  Notwithstanding anything to
the contrary contained herein, each such Section and Article shall cease to be a
GE Protection Provision upon the termination date, if any, set forth opposite
such Section or Article.  Any definition in this Article 2 that is used or
referred to (directly or indirectly) in any GE Protection Provision will be a GE
Protection Provision until the termination date, if any, of such GE Protection
Provision (it being understood that if a definition is used or referred to in
more than one GE Protection Provision, such definition will remain a GE
Protection Provision until the last of such GE Protection Provisions terminates
as heretofore provided).  Any definition that references GECUSH,  GECC or GE
Tennessee but that is not otherwise used in or referred to (directly or
indirectly) in a GE Protection Provision shall be a GE Protection Provision
until the GE Termination Date.    The provisions of Article 14 and
Sections 16.2-16.9 in effect as of the date hereof shall continue in place and
shall apply to any matter or dispute relating to GECUSH,  the Former GE Members,
GE Truck Leasing Holdco (as successor in interest to Memco), GE Tennessee or GE
(as successor in interest to GECC) regardless of any changes which may be made
to those provisions subsequent to the date hereof, unless GECUSH provides its
prior written consent to such amendment.

Section

Termination Date

1.1(d)

None

1.4

Complete Indemnification Satisfaction Date

1.5

GE Termination Date

1.6

GE Termination Date

1.8

Statutory Termination Date

3.3

Statutory Termination Date

3.5-3.8

Complete Indemnification Satisfaction Date

4.2

GE Termination Date

5.1

Complete Indemnification Satisfaction Date

5.2-5.7

Statutory Termination Date

6.1

None

6.2

Complete Indemnification Satisfaction Date

6.3(a) and (d)

Complete Indemnification Satisfaction Date

6.3(c)

GE Termination Date

6.4(a)(i), (v) and (vii)

None

6.4(a)(ii)-(iv), (vi) and (viii)-(x)

GE Termination Date

6.4(b)(i)-(iv)

Complete Indemnification Satisfaction Date

6.4(b)(v)-(vi)

Statutory Termination Date

6.4(b)(vii)-(x)

Complete Indemnification Satisfaction Date

6.5

None

6.6

None

6.7

Complete Indemnification Satisfaction Date

6.8

GE Termination Date

 





11

--------------------------------------------------------------------------------

 

 

6.9

GE Termination Date

Article 7

Complete Indemnification Satisfaction Date

8.1

GE Termination Date

8.2

GE Termination Date

9.1(a)-(b)

GE Termination Date

9.1(c)

Complete Indemnification Satisfaction Date

9.2(a)-(e) and (g)

Complete Indemnification Satisfaction Date

9.2(f)

None

9.5(b)

Complete Indemnification Satisfaction Date

9.5(c)

Complete Indemnification Satisfaction Date

9.5(e)

Complete Indemnification Satisfaction Date

9.9

Complete Indemnification Satisfaction Date

9.10

Complete Indemnification Satisfaction Date

Article 10

Complete Indemnification Satisfaction Date

Article 11

None

Article 12

Complete Indemnification Satisfaction Date

13.1

Complete Indemnification Satisfaction Date

13.3

Complete Indemnification Satisfaction Date

16.1

None

 

2.47     GE Tennessee.    “GE Tennessee” shall have the meaning ascribed to such
term in the second recital of this Agreement.  GE Tennessee is a  Former GE
Member and is the assignee of all of GECC’s beneficial interests and rights and
remedies under the Second Amended LLC Agreement.

2.48     GE Termination Date.  “GE Termination Date” shall mean the later of the
Complete Indemnification Satisfaction Date and the Statutory Termination Date.

2.49     GE Truck Leasing Holdco.    “GE Truck Leasing Holdco” shall mean GE
Capital Truck Leasing Holding LLC, a Delaware limited liability company formerly
GE Capital Truck Leasing Holding Corp., a Delaware corporation.

2.50     GECC.  “GECC” shall mean General Electric Capital Corporation, a
Delaware corporation.

2.51     GECUSH.  “GECUSH” shall mean GE Capital US Holdings, Inc., a Delaware
corporation and/or any other entity designated by GECUSH pursuant to Section
9.2(f) as a permitted successor or permitted assignee thereof, provided,
however, that such an assignment or succession shall not change the definition
of GECUSH Consolidated Group unless GECUSH shall so direct.

2.52     GECUSH Consolidated Group.  “GECUSH Consolidated Group” shall mean the
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which GE Capital US Holdings, Inc. is the common parent.





12

--------------------------------------------------------------------------------

 

 

2.53     Generally Accepted Accounting Principles.  “Generally Accepted
Accounting Principles” shall refer to generally accepted accounting principles
as in effect from time to time in the United States of America.

2.54     General Partner Activities.  “General Partner Activities” shall have
the meaning ascribed to such term in Section 4.2.

2.55     Governmental Authority.  “Governmental Authority” shall mean any (i)
U.S., foreign, federal, state, local or other government, (ii) governmental
commission, board, body, bureau, agency, department or other judicial,
regulatory or administrative authority of any nature, including courts,
tribunals and other judicial bodies, (iii) any self-regulatory body or
authority, and (iv) any instrumentality or entity designed to act for or on
behalf of the foregoing in exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

2.56     Gross Asset Value.  “Gross Asset Value” shall mean, with respect to any
asset, the asset’s adjusted basis for federal income tax purposes except as
follows:

(1)       The initial Gross Asset Value of any asset contributed by a Member to
the Company shall be the gross fair market value of such asset, as agreed to by
the Contributing Member and the Managing Member at the time of such
contribution;

(2)       The Gross Asset Values of all Company assets shall be adjusted to
equal their respective gross fair market values, as proposed by the Managing
Member, as of the following times: (a) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis Capital Contribution;  (b) the distribution by the Company to a Member
of more than a de minimis amount of property as consideration for a Member
Interest; (c) the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g); and (d) in connection with the grant of
an interest in the Company (other than a de minimis interest) as consideration
for the provision of services to or for the benefit of the Company by an
existing Member acting in a member capacity, or by a new Member acting in
a member capacity in anticipation of being a Member;  provided,  however, that
adjustments pursuant to clauses (a),  (b) and (d) above shall be made only if
the Managing Member reasonably determines that such adjustments are necessary or
appropriate to reflect the relative economic interests of the Members in the
Company;

(3)       The Gross Asset Value of any Company asset distributed to any Member
shall be adjusted to equal the gross fair market value of such asset on the date
of distribution as determined by the distributee and the Managing Member;  and

(4)       The Gross Asset Values of Company assets shall be increased (or
decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Section 743(b) but only to the extent that
such 





13

--------------------------------------------------------------------------------

 

 

adjustments are taken into account in determining Capital Accounts pursuant to
(a) Regulations Section 1.704-1(b)(2)(iv)(m) and (b) subparagraph (vi) of the
definition of “Profits” and “Losses” in Subsection 2.99 or Subsection 5.3(h),
provided, however, that Gross Asset Values shall not be adjusted pursuant to
this subparagraph (4) to the extent the Managing Member determines that an
adjustment pursuant to subparagraph (2) is necessary or appropriate in
connection with a transaction that would otherwise result in an adjustment
pursuant to this subparagraph (4).

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Subsections 2.56(1),  (2), or (4) hereof, such Gross Asset Value shall
thereafter be adjusted by the Depreciation taken into account with respect to
such asset for purposes of computing Profits and Losses.

2.57     Holdings Post Fall-Away Obligations. “Holdings Post Fall-Away
Obligations” shall have the meaning ascribed to such term in eighth recital of
this Agreement.

2.58     Indemnification Agreements.  “Indemnification Agreements” shall mean
the PAG Indemnification Agreement and the PTLC Indemnification Agreement.    

2.59     Indemnity Obligation.  “Indemnity Obligation” shall mean the obligation
of each of PTLC and PAG and its permitted successors and permitted assigns for
payment of its obligations under its Indemnification Agreement,  including the
co-obligation fee and Indemnified Amounts as defined in the PAG Indemnification
Agreement and the Obligations as defined in the PTLC Indemnification Agreement.

2.60     Initial Members.  “Initial Members” shall have the meaning ascribed to
such term in the second recital of this Agreement.

2.61     Interested Party.  “Interested Party” shall have the meaning ascribed
to such term in Section 6.5.

2.62     Interest Obligations.  “Interest Obligations” shall mean the scheduled
interest payment obligations required under the Bonds and the Bond Indenture
(other than the interest component of any Maturity Obligations).

2.63     Investment Account.  The “Investment Account” of a Bond Indemnitor
shall mean the PAG Account or the PTLC Account as applicable.

2.64     Investment Company Act.  “Investment Company Act” shall mean the United
States Investment Company Act of 1940, as amended and in effect from time to
time, or the corresponding provisions of any successor statute, and the rules
and regulations thereunder.

2.65     Law.  “Law” shall mean any applicable foreign or domestic, federal,
state or local statute, ordinance, rule, regulation, code, license, permit,
authorization, approval, consent, order, judgment, decree, injunction or
requirement of any Governmental Authority or any arbitration tribunal.





14

--------------------------------------------------------------------------------

 

 

2.66     Lien.  “Lien” shall mean any mortgage, deed of trust, pledge,
hypothecation, deposit arrangement, encumbrance, lien (statutory or other),
charge or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

2.67     Managing Member.  “Managing Member” shall mean PTLC until the Complete
Indemnification Satisfaction Date unless a substitution is required by the terms
of this Agreement in effect on the date hereof or is effected with the consent
of GECUSH and thereafter until such time as PTLC withdraws or is replaced in
accordance with this Agreement, (a) any Person substituted therefor in
accordance with the terms of this Agreement and (b) any Person admitted from
time to time as a managing member in the Company in accordance with this
Agreement.

2.68     Maturity Date.  “Maturity Date” shall mean the original scheduled
maturity of the Bonds as reflected in the Bond Indenture.

2.69     Maturity Obligations.  “Maturity Obligations” shall mean an aggregate
amount sufficient to satisfy all obligations due on the Maturity Date,
 including principal and interest, pursuant to the Bond Indenture.

2.70     Member.  “Member” shall mean the Non-Managing Member and Managing
Member and shall include each Person subsequently admitted from time to time as
a member in the Company in accordance with Article 9 of this Agreement.  For the
avoidance of doubt, GECUSH and GE Tennessee are not Members or members of the
Company.

2.71     Member Interest.  “Member Interest” shall refer, with respect to a
given Member as of a given date, to such Member’s interest as a Managing Member
in the Company (if any) and such Member’s interest as a Non-Managing Member in
the Company (if any), in each case as of such date, including any and all
benefits to which the holder of such an interest may be entitled as provided in
this Agreement, together with all obligations of such Member to comply with the
terms and provisions of this Agreement.

2.72     Member Nonrecourse Debt.  “Member Nonrecourse Debt” shall have the same
meaning as the term “partner nonrecourse debt” set forth in Regulations Section
1.704-2(b)(4).

2.73     Member Nonrecourse Debt Minimum Gain.  “Member Nonrecourse Debt Minimum
Gain” shall mean an amount, with respect to each Member Nonrecourse Debt, equal
to the Company Minimum Gain that would result if such Member Nonrecourse Debt
were treated as a Nonrecourse Liability, determined in accordance with the
provisions of Regulations Section 1.704-2(i)(3) relating to “partner Nonrecourse
Debt minimum gain.”

2.74     Member Nonrecourse Deductions.  “Member Nonrecourse Deductions” shall
have the same meaning as the term “partner nonrecourse deductions” set forth in
Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).





15

--------------------------------------------------------------------------------

 

 

2.75     Memco.  “Memco” shall mean GE Capital Memco, LLC, a Delaware limited
liability company.  

2.76     Net Working Capital Amount.  “Net Working Capital Amount” shall mean,
the Cash and Cash Equivalents held in the Working Capital Account, reduced by
all outstanding liabilities of the Company estimated through the applicable
distribution date. 

2.77     Non-Issuing Person.  “Non-Issuing Person” shall have the meaning
ascribed to such term in Section 6.8.

2.78     Non-Managing Member.  “Non-Managing Member” shall mean PAG and shall
include each Person admitted from time to time as a non-managing member in the
Company.

2.79     Nonrecourse Deductions.  “Nonrecourse Deductions” shall have the
meaning set forth in Regulations Sections 1.704-2(b)(1) and 1.704-2(c).

2.80     Nonrecourse Liability.  “Nonrecourse Liability” shall have the meaning
set forth in Regulations Section 1.704-2(b)(3).

2.81     Original LLC Agreement.  “Original LLC Agreement” shall have the
meaning ascribed to such term in the second recital of this Agreement.

2.82     PAG.  “PAG” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement and shall include any Permitted Intragroup
Transferees thereof.

2.83     PAG Account.  “PAG Account” shall mean the Company’s account
established initially with Bank Santander, N.A. in which initially will be
deposited 18% of the Company’s cash and other investments other than Permitted
Working Capital.

2.84     PAG Consolidated Group.  “PAG Consolidated Group” shall mean a
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which PAG is the common parent.

2.85     PAG GE Obligations.  PAG GE Obligations shall have the meaning ascribed
to such term in Section 10.1(b) of this Agreement.

2.86     PAG GE Obligations Payment Date.  The date on which all outstanding PAG
GE Obligations are paid in full.

2.87     PAG Indemnification Agreement.  “PAG Indemnification Agreement” shall
mean (i) the Amended and Restated PAG Co-Obligation Fee, Indemnity, and Security
Agreement, dated as of March 17, 2015, by and between PAG and GE Tennessee, as
amended prior to and on the date hereof and as may be further amended, restated,
supplemented or otherwise modified from time to time and (ii) any instrument of
assumption or indemnification executed by any transferee of PAG’s Member
Interests that sets forth such transferee’s agreement to be bound by all of the
provisions of the PAG Indemnification Agreement in connection with a Sale of
Member Interests pursuant to Article 9.





16

--------------------------------------------------------------------------------

 

 

2.88     PAG Indemnification Satisfaction Date.  “PAG Indemnification
Satisfaction Date” shall mean the 124th day after (i) the final payment of all
PAG GE Obligations by the Company to GE Tennessee pursuant to Article 10 or,
(ii) if the Company does not have sufficient funds to make the payments to
satisfy the PAG GE Obligations in full, as and when they become due, the final
payment by PAG of any Indemnified Amounts (as defined under the PAG
Indemnification Agreement); provided, however, that if during such 124-day
period (i) any voluntary or involuntary petition is filed seeking liquidation,
reorganization, arrangement or readjustment, in any form, of the debts of the
Company,  PAG or Company Sub (the “PAG Relevant Entities”) under Title 11 of the
United States Code or any other federal or state insolvency Law, which, in the
case of an involuntary petition, is not dismissed (ii) any PAG Relevant Entity
makes an assignment for the benefit of its creditors or (iii) any action is
brought to avoid or rescind the payments contemplated by Article 10 hereof, the
PAG Indemnification Satisfaction Date shall be extended until the earlier of (A)
a final decision of a court of competent jurisdiction rejecting such avoidance
or rescission claim and (B), in the good faith judgment of GECUSH, no rescission
or avoidance of the payments contemplated by Article 10 in connection with the
matters described in clauses (i),  (ii) or (iii) is reasonably possible. 

2.89     PAG Principal.  “PAG Principal” shall have the meaning ascribed to such
term in the sixteenth recital of this Agreement.

2.90     Partnership.  “Partnership” shall have the meaning ascribed to such
term in the fifth recital of this Agreement.

2.91     Partnership Agreement.  “Partnership Agreement” shall mean the Seventh
Amended and Restated Agreement of Limited Partnership dated as of the date
hereof, by and among PTLC,  PAG, and MBK USA Commercial Vehicles Inc., as
limited partners, and Company Sub, as general partner, with a joinder for
purpose of Section 6.9 thereof by GE Tennessee and GE Truck Leasing Holdco, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

2.92     Partnership Interests.  “Partnership Interests” shall have the meaning
ascribed to such term in the Partnership Agreement.

2.93     Penske Members.  “Penske Members” shall mean PTLC and shall include any
Permitted Intragroup Transferees thereof.

2.94     Percentage Interest.  The “Percentage Interest” of a Member shall be
the percentage ownership set forth next to its respective name on Schedule
B hereto, as such Schedule B shall be amended, restated, supplemented, or
otherwise modified from time to time to reflect Sales and redemptions of
interests in the Company only to the extent permitted by this Agreement.

2.95     Permitted Intragroup Transferees.  “Permitted Intragroup Transferees”
shall mean successors and assigns permitted or required under Subsections
9.2(b), (c) or (d).

2.96     Permitted Working Capital.  “Permitted Working Capital” shall mean any
amounts that the Managing Member reasonably determines are necessary to meet
current expenses of the Company, provided that, without the prior written
approval of GECUSH from



17

--------------------------------------------------------------------------------

 

 

the date hereof to and including the Complete Indemnification Satisfaction Date,
such amounts shall not exceed $100,000 in the aggregate.

2.97     Person.  “Person” shall include an individual, a partnership, a
corporation, a limited liability company, a trust, an unincorporated
organization, a government or any department or agency thereof, and any other
entity.

2.98     Potential Buyer.  “Potential Buyer” shall have the meaning ascribed to
such term in Section 6.8.

2.99     Profits and Losses.  “Profits” and “Losses” shall mean, for each
taxable year or portion of a taxable year, an amount equal to the Company’s
taxable income or loss for such taxable year or portion of a taxable year,
determined in accordance with Section 703(a) of the Code (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Section 703(a)(1) of the Code shall be included in taxable income or
loss), with the following adjustments:

(i)       Any income of the Company that is exempt from federal income tax and
not otherwise taken into account in computing Profits or Losses pursuant to this
Section 2.99 shall be added to such taxable income or loss;

(ii)       Any expenditures of the Company described in Section 705(a)(2)(B) of
the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this Section 2.99 shall be
subtracted from such taxable income or loss;

(iii)      In the event the Gross Asset Value of any Company asset is adjusted
pursuant to Subsection 2.56(2) or (3) hereof, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits or Losses;

(iv)      Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(v)       In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such taxable year or portion of a
taxable year;

(vi)      To the extent an adjustment to the adjusted tax basis of any Company
asset pursuant to Code Sections 734(b) is required pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
interest in the Company, the amount of such adjustment shall be treated as an
item of gain (if the adjustment increases the basis of the asset) or loss (if
the adjustment decreases the basis of the asset) from the





18

--------------------------------------------------------------------------------

 

 

disposition of the asset and shall be taken into account for purposes of
computing Profits or Losses; and

(vii)     Notwithstanding any other provision of this definition of “Profits”
and “Losses,” any items that are specially allocated pursuant to Sections
5.3 and 5.4 shall not be taken into account in computing Profits or Losses.

The amounts of items of Company income, gain, loss, or deduction available to be
specially allocated pursuant to Sections 5.3 and 5.4 shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through (vi).

2.100     PTLC.  “PTLC” shall have the meaning ascribed to such term in the
first Paragraph of this Agreement. 

2.101     PTLC Account.  “PTLC Account” shall mean the Company’s account
established initially with Santander Bank, N. A. in which initially will be
deposited 82% of the Company’s cash and other investments other than Permitted
Working Capital.

2.102     PTLC Consolidated Group.  “PTLC Consolidated Group” shall mean the
consolidated group, determined in accordance with Generally Accepted Accounting
Principles, of which Penske Corporation is the common parent, except that
members of the PAG Consolidated Group shall not be deemed members of the PTLC
Consolidated Group.

2.103     PTLC GE Obligations.  PTLC GE Obligations shall have the meaning
ascribed to such term in Section 10.1(c) of this Agreement.

2.104     PTLC GE Obligations Payment Date.  The date on which all outstanding
PTLC GE Obligations are paid in full.

2.105     PTLC Indemnification Agreement.  “PTLC Indemnification Agreement”
shall mean (i) the Second Amended and Restated PTLC Co-Obligation Fee,
Indemnity, and Security Agreement, dated as of the date hereof, by and between
PTLC and GE Tennessee, as may be amended, restated, supplemented or otherwise
modified from time to time and (ii) any instrument of assumption or
indemnification executed by any transferee of  PTLC’s Member Interests that sets
forth such transferee’s agreement to be bound by all of the provisions of the
PTLC Indemnification Agreement in connection with a Sale of Member Interests
pursuant to Article 9.

2.106     PTLC Indemnification Satisfaction Date.  “PTLC Indemnification
Satisfaction Date” shall mean the 124th day after (i) the final payment of all
PTLC GE Obligations by the Company to GE Tennessee pursuant to Article 10 or,
(ii) if the Company does not have sufficient funds to make the payments to
satisfy the PTLC GE Obligations in full, as and when they become due, the final
payment by PTLC of any Indemnified Amounts (as defined under the PTLC
Indemnification Agreement); provided, however, that if during such 124-day
period (i) any voluntary or involuntary petition is filed seeking liquidation,
reorganization, arrangement or readjustment, in any form, of the debts of the
Company,  PTLC or Company Sub (the “PTLC Relevant Entities”) under Title 11 of
the United States Code or any other federal or state insolvency Law, which, in
the case of an involuntary petition, is not dismissed, (ii) any





19

--------------------------------------------------------------------------------

 

 

PTLC Relevant Entity makes an assignment for the benefit of its creditors or
(iii) any action is brought to avoid or rescind the payments contemplated by
Article 10 hereof, the PTLC Indemnification Satisfaction Date shall be extended
until the earlier of (A) a final decision of a court of competent jurisdiction
rejecting such avoidance or rescission claim and (B), in the good faith judgment
of GECUSH, no rescission or avoidance of the payments contemplated by Article
10 in connection with the matters described in clauses (i),  (ii) or (iii) is
reasonably possible. 

2.107     PTLC Principal.  “PTLC Principal” shall have the meaning ascribed to
such term in the sixteenth recital of this Agreement.

2.108     Qualified Purchaser.  “Qualified Purchaser” shall mean a “qualified
purchaser” as defined in Section 2(a)(51)(A) of the Investment Company Act.

2.109     Recipient Group.  “Recipient Group” shall have the meaning ascribed to
such term in Section 6.8.

2.110     Redemption.  “Redemption” shall have the meaning ascribed to such term
in the tenth recital of this Agreement.

2.111     Regulated Entities.  “Regulated Entities” shall have the meaning
ascribed to such term in Subsection 6.8(b).

2.112     Regulations.  “Regulations” shall mean the United States Income Tax
Regulations,  including Temporary Regulations, promulgated under the Code, as
such regulations may be amended, restated, supplemented or otherwise modified
from time to time.

2.113     Regulators.  “Regulators” shall have the meaning ascribed to such term
in Subsection 6.8(b).

2.114     Regulatory Allocations.  “Regulatory Allocations” shall have the
meaning ascribed to such term in Section 5.4.

2.115     Reimbursement Obligations.  “Reimbursement Obligations “shall have the
meaning ascribed to such term in the fifteenth recital of this Agreement.

2.116     Reimbursement Principal.  “Reimbursement Principal” shall have the
meaning ascribed to such term the in sixteenth recital of this Agreement. 

2.117     Returns.  “Returns” shall have the meaning ascribed to such term in
Subsection 8.2(d).

2.118     Sale.  “Sale” (including, with its correlative meanings, “Sell” and
“Sold”) with respect to a Member Interest shall mean any voluntary or
involuntary sale, assignment, transfer or other disposition of all or any
portion of such Member Interest (or any right or interest therein), including by
operation of Law, but, for the avoidance of doubt, does not include the creation
of any Liens upon a Member Interest unless the holder of such a Lien acquires
all or any portion of such Member Interest or the Member Interest is otherwise
sold, transferred or assigned in accordance with the Lien.





20

--------------------------------------------------------------------------------

 

 

2.119     Schedule.  “Schedule” shall refer to one of several written Schedules
to this Agreement,  as amended, restated, supplemented or otherwise modified
from time to time to the extent permitted by this Agreement, each of which is
hereby incorporated into and made a part of this Agreement for all purposes.

2.120     Second Amended LLC Agreement.  “Second Amended LLC Agreement” shall
have the meaning ascribed to such term in the eleventh recital of this
Agreement.

2.121     Securities Act.  “Securities Act” shall mean the Securities Act of
1933, as amended and in effect from time to time, or the corresponding
provisions of any successor statute, and the rules and regulations promulgated
thereunder.

2.122     Statutory Termination Date.  “Statutory Termination Date” shall
mean the 60th day following the expiration of the statute of limitations for
assessment of taxes with respect to all Returns covering any period ending prior
to or including March 17, 2015.

2.123     Sub Interest.  “Sub Interest” shall mean with respect to PTLC 82% of
the membership interests in Company Sub held on the date hereof by Company and
with respect to PAG 18% of such membership interests, together with in each case
the rights to proceeds thereof, distributions thereon and any accretions thereto
and any additional membership interests in Company Sub acquired by the Company
with funds or property directly or indirectly provided by the applicable Bond
Indemnitor.

2.124     Subsidiary.  “Subsidiary” shall refer to (i) any corporation (or
equivalent legal entity under foreign Law) of which another Person owns directly
or indirectly more than fifty percent (50%) of the stock, the holders of which
are ordinarily and generally, in the absence of contingencies or understandings,
entitled to vote for the election of directors, (ii) any limited liability
company in which such Person owns directly or indirectly more than fifty percent
(50%) of the membership interests, (iii) any partnership in which such other
Person owns directly or indirectly more than fifty percent (50%) of the
partnership interests and (iv) any other entity of which another Person has the
voting power to elect the majority of the members of the board of directors, the
board of managers, or a similar body of such entity.

2.125     Third-Party Sale.  “Third-Party Sale” shall have the meaning ascribed
to such term in Section 10.2(b)(ii).

2.126     Transfer.  “Transfer” shall mean any Sale or creation of a Lien.

2.127     Trustee.  “Trustee” shall mean, The Bank of New York Mellon, or any
successor thereto appointed as trustee pursuant to the Bond Indenture.

2.128     Working Capital Account.  “Working Capital Account” shall have the
meaning ascribed to such term in Subsection 3.6(b).

2.129     General Provisions.  Unless the context otherwise requires, as used in
this Agreement (i) the terms “herein”, “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision; (ii) terms used herein in the singular also
include the plural and vice versa; (iii) all references to





21

--------------------------------------------------------------------------------

 

 

statutes and related regulations shall include any amendments of same and any
successor statutes and regulations; (iv) any pronoun shall include the
corresponding masculine, feminine and neuter forms; (v) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”; (vi) the word “will” shall be construed to have the same meaning
and effect as the word “shall”; (vii) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Section of, and Exhibits and Schedules to, this Agreement unless specified
otherwise; and (viii) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Article 3

CAPITAL CONTRIBUTIONS;  CAPITAL ACCOUNTS; SEGREGATION OF ASSETS

3.1     Capital Contribution.  Each of PTLC and PAG made the Capital
Contributions set forth on Schedule A hereto, and, effective as of the Effective
Time, the Percentage Interest of each Member in the Company is as set forth on
Schedule B hereto.

3.2     Capital Accounts.  A Capital Account shall be established and maintained
for each Member on the books of the Company.  Each Member’s interest in the
capital of the Company shall be represented by its Capital Account.

3.3     Compliance with Treasury Regulations. The foregoing provisions and the
other provisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Treasury Regulation Section 1.704-1(b) (or
any corresponding provision of succeeding Law) and shall be interpreted and
applied in a manner consistent with such Regulation.  In the event the Managing
Member shall determine that it is prudent to modify the manner in which the
Capital Accounts, or any debits or credits thereto, are computed in order to
comply with such Regulation, the Company may make such modifications; provided,
however that any modification with respect to a period ending prior to or
including March 17, 2015, to the extent such modification would have any adverse
impact on a Former GE Member or Memco, must first be approved by GECUSH in
writing.  The Company also shall make any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Treasury Regulation Section 1.704-1(b) (or any corresponding provisions of
succeeding Law), provided that such modification shall not have a material
adverse effect on the economic position of any Member.

3.4     Succession to Capital Accounts.  In the event any interest in the
Company is Sold in accordance with the terms of this Agreement and Article 9 of
the Partnership Agreement, the transferee shall succeed to the Capital Account
of the transferor to the extent it relates to the transferred interest.  For
purposes of the immediately preceding sentence, the portion of the Capital
Account to which the transferee succeeds shall be that percentage of the
transferor’s total Capital Account as the Percentage Interest being Sold bears
to the total Percentage Interest of the transferor, taking into account Section
9.6.

3.5     No Withdrawal of Capital Contributions.  No Member shall withdraw any
Capital Contributions without the unanimous written approval of the other
Members except





22

--------------------------------------------------------------------------------

 

 

for payments thereof to GE Tennessee as contemplated by this Agreement, the
redemption of PAG’s Member Interest contemplated by Article 12, or, until the
Complete Indemnification Satisfaction Date, the prior written approval of
GECUSH.  No Member shall receive any interest with respect to its Capital
Contributions.

3.6     Investment and Working Capital Accounts. 

(a)     The Company shall use commercially reasonable efforts to establish, as
soon as practicable (and not longer than 30 days) after the date hereof, the
PTLC Account and the PAG Account with Bank Santander, N.A. or such other
institution as is satisfactory to PTLC and PAG, respectively, on the one hand,
and GECUSH on the other.  The PTLC Account will be under and subject to the
Company Security Agreement and will be held in bank accounts or such other
investments as are permitted under the Company Security Agreement and, subject
to such Agreement, as are directed by PTLC.  The PAG Account may be invested in
such instruments as permitted in a letter agreement of even date herewith
amending the PAG Existing Indemnity Agreement.  As soon as practicable following
the establishment of the Investment Accounts and the Working Capital Account,
the Company will deposit all cash and investments, whether or not cash
equivalents, held by it, reduced by the amount of Permitted Working Capital, 82%
in the PTLC Account and 18% in the PAG Account.  From and after the Effective
Time, except for any monies that are needed to replenish the Working Capital
Account consistent with the terms of this Agreement, 82% of any distribution
received from Company Sub shall be deposited in the PTLC Account until the PTLC
GE Obligations Payment Date and 18% of any distributions received from Company
Sub shall be deposited in the PAG Account until the PAG GE Obligations Payment
Date, modified only to the extent sales or redemptions of such interests are
made in accordance with this Agreement. Any funds received from PTLC for the
benefit of PTLC until the PTLC GE Obligations Payment Date shall be deposited in
the PTLC Account and any funds received from PAG for the benefit of PAG until
the PAG GE Obligations Payment Date will be deposited in the PAG Account.  Until
the PTLC GE Obligations Payment Date and the PAG GE Obligations Payment Date,
respectively, cash and investments, whether or not cash equivalents, in the PTLC
Account and the PAG Account shall be disbursed only in accordance with Article
10 except as provided in Subsection 3.6(b).  The third party expenses and fees
for maintaining and conducting transactions in each of the PAG Account, the PTLC
Account and the Working Capital Account shall be paid from the applicable
account. At any time following the PAG GE Obligations Payment Date, PAG may
notify the Company that it wishes to receive distributions that otherwise would
have gone into the PAG Account directly, in which event such amount (less any
amounts necessary to replenish its Percentage Interest in the Working Capital
Account) will be paid by Company Sub directly to PAG and such payment shall be
deemed a distribution by Company Sub to the Company and from the Company to
PAG. At any time following the PTLC GE Obligations Payment Date, PTLC may notify
the Company that it wishes to receive distributions that otherwise would have
gone into the PTLC Account directly, in which event such amount (less any
amounts necessary to replenish its Percentage Interest in the Working Capital
Account) will be paid by Company Sub directly to PTLC and such payment shall be
deemed a distribution by Company Sub to the Company and from the Company to
PTLC.

(b)     The Company shall maintain an account for working capital (the “Working
Capital Account”) separate from the PAG Account and the PTLC Account.  The





23

--------------------------------------------------------------------------------

 

 

Company may disburse payment of its ordinary course obligations from the Working
Capital Account and may replenish such account.

3.7     Membership Interests in Company Sub and other Assets.  At the Effective
Time, the Company will have segregated all membership interests in Company Sub
and, except for Permitted Working Capital, all other assets, with 82% of the
membership interests in Company Sub and of all such other assets, held for the
account of PTLC, and the remaining 18% of such membership interests and other
assets held for the account of PAG. 

3.8     Security Interests. 

The Company is hereby authorized and directed (a) to use commercially reasonable
efforts to execute and deliver, as soon as practicable (and not longer than 30
days) after the date hereof, for the benefit of GE Tennessee a security
agreement under which the Company will pledge the PTLC Account and all assets
held in such account and PTLC’s Sub Interest as collateral security for the PTLC
GE Obligations (the “Company Security Agreement”) and (b) to cause Company Sub
to execute a pledge agreement as of the date hereof under which Company Sub
pledges PTLC’s Allocated Partnership Interests as collateral security for the
PTLC GE Obligations (the “Company Sub Pledge Agreement”).

Article 4

COSTS AND EXPENSES

4.1     Organizational and Other Costs.  The Company has paid or shall cause to
be paid all costs and expenses incurred in connection with the formation and
organization of the Company.  Such costs and expenses borne by the Company
include all related accounting, trustee, administrative, tax, consulting, filing
and registration costs.

4.2     Operating Costs.  The Company shall (i) pay or cause to be paid all
costs and expenses of the Company incurred in pursuing and conducting, or
otherwise related to, the business of the Company, including all legal, trustees
and accountants’ costs and expenses relating thereto whether billed to the
Company, its Members or GECUSH or one of its Affiliates, and (ii) reimburse the
Managing Member for any reasonable documented out-of-pocket costs and expenses
incurred by it in connection therewith (including in the performance of its
duties as Tax Matters Partner); provided that, at any time the Company Sub acts
as general partner of the Partnership (the “General Partner Activities”),
neither the Managing Member nor the Company Sub shall be entitled to pay from
Company funds or Company Sub funds nor be reimbursed by the Company for any
costs, expenses or liabilities incurred in connection with such General Partner
Activities.





24

--------------------------------------------------------------------------------

 

 

Article 5

DISTRIBUTIONS;  COMPANY ALLOCATIONS;

TAX MATTERS

5.1     Distributions Prior to Dissolution.  Prior to the Complete
Indemnification Satisfaction Date, the Managing Member shall not make
distributions to the Members, except (i) the deemed distributions to Members
required or permitted by Article 10 or this Section 5.1, (ii) distributions to
Members specifically approved in writing in advance by GECUSH, (iii) the
redemption permitted by Article 12 and (iv) as expressly set forth in this
Section 5.1 and Section 3.6(a) above. The Members recognize that under this
Section 5.1, Article 10 and Article 12 distributions by the Company may not be
in proportion to the Members’  Percentage Interests, and that Capital
Contributions after the date hereof may cause the Capital Account balances of
the Members to be disproportionate to their Percentage Interests.  Following the
PAG GE Obligations Payment Date, the Company may make distributions from the PAG
Account to PAG and may direct that payments that would otherwise go into the PAG
Account go directly to PAG.  Following the PTLC GE Obligations Payment Date, the
Company may make distributions from the PTLC Account to PTLC and may direct that
payments that would otherwise go into the PTLC Account go directly to PTLC.  
 Notwithstanding any other provision of this Section 5.1 or of Article 10 or
Article 12, until the GE Termination Date, the Company will not make
distributions that will cause it to dissolve.

5.2     Company Allocations.

(a)     Profits and Losses.  For each taxable year or portion of a taxable year
for which the Company is required to allocate Profits,  Losses, or other items
pursuant to this Article 5, after giving effect to the special allocations set
forth in Sections 5.3 and 5.4, Profits and Losses of the Company shall be
allocated to the Members,  the Former GE Members and Memco, as the case may be,
in proportion to their Percentage Interests for all relevant periods ending
prior to March 17, 2015 and with respect to any period ending after but
including March 17, 2015 in accordance with Section 5.5(c) and to the Members in
proportion to their Percentage Interests for all relevant periods (or portions
thereof) commencing after March 17, 2015, subject to the limitation in
Subsection 5.2(b) with respect to the allocation of Losses.  Solely for purposes
of this Section 5.2(a)-(g) and Sections 5.3, 5.4, 5.5 and 5.6, the reference to
“Members” shall include the Former GE Members and Memco  to the extent covering
periods ending prior to or including March 17, 2015 using the Percentage
Interest of the Members, the Former GE Members and Memco at the applicable time.

(b)     Loss Limitation.  The Losses allocated pursuant to Subsection
5.2(a) shall not exceed the maximum amount of Losses that can be so allocated
without causing any Member to have an Adjusted Capital Account Deficit at the
end of any taxable year.  All losses otherwise allocable to a Member in excess
of the limitation set forth in this Subsection 5.2(b) shall be allocated (A) in
the case of any Penske Member and PAG, to those Penske Members and PAG without
such an Adjusted Capital Account Deficit in proportion to and to the extent of
the amount of Losses that can be allocated to each such Penske Member and PAG
without causing it to have an Adjusted Capital Account Deficit,  (B) with
respect to any period ending prior to or





25

--------------------------------------------------------------------------------

 

 

including March 17, 2015 (consistent with Section 5.5(c)), in the case of any
Former GE Member or Memco, to the other Former GE Members or Memco without such
an Adjusted Capital Account Deficit in proportion to and to the extent of the
amount of Losses that can be allocated to each such Former GE Member or Memco
without causing in each case such Former GE Member or Memco to have an Adjusted
Capital Account Deficit, and (C)  in the case of any such excess Losses not
allocated to a Member under clause (A) or clause (B) of this Subsection 5.2(b),
to each Member without such an Adjusted Capital Account Deficit, after the
application of clauses (A) and (B) of this Subsection 5.2(b), in proportion to
and to the extent of the amount of Losses that can be allocated to each such
Member without causing it to have an Adjusted Capital Account Deficit.

(c)     Former GE Members,  Memco,  GECUSH and GECC.  As of February 20, 2015,
each of the Former GE Members ceased to be a Member and ceased to have any
Capital Account,  Member Interest or limited liability company or other equity
interest in the Company.  As of March 17, 2015, Memco ceased to be a Member and
ceased to have any Capital Account,  Member Interest or limited liability
company or other equity interest in the Company and shall not, with respect to
any periods (or portions thereof) commencing after March 17, 2015, be allocated
any Profits,  Losses or other items pursuant to this Article 5, including any
special allocations.  GECUSH and GE Tennessee as assignee of GECC are not
Members, have no Capital Accounts,  Member Interests or limited liability
company or other equity interests in the Company and shall not be allocated any
Profits,  Losses or other items pursuant to this Article 5,  including any
special allocations.

5.3     Special Allocations.  The following special allocations shall be made in
the following order:

(a)     Special Allocation of Income from Investment Accounts and Working
Capital Account.  PAG shall be allocated 100% of all items of income, gain, loss
and deduction attributable to the PAG Account, and PTLC shall be allocated 100%
of all items of income, gain, loss and deduction attributable to the PTLC
Account. PAG and PTLC shall be allocated their Percentage Interest of all items
of income, gain, loss and deduction attributable to the Working Capital Account.

(b)     Minimum Gain Chargeback.  Except as otherwise provided in Regulations
Section 1.704-2(f), notwithstanding any other provision of this Article 5, if
there is a net decrease in Company Minimum Gain during any Company taxable year,
each Member shall be specially allocated items of Company income and gain for
such taxable year (and, if necessary, subsequent taxable years) in an amount
equal to such Member’s share of the net decrease in Company Minimum Gain,
determined in accordance with Regulations Section 1.704¬2(g).  Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Member pursuant thereto.  The items to
be so allocated shall be determined in accordance with Regulations Sections
1.704-2(f)(6) and 1.704-2(j)(2).  This Subsection 5.3(a) is intended to comply
with the minimum gain chargeback requirement in Regulations Section 1.704-2(f)
and shall be interpreted consistently therewith.

(c)     Member Minimum Gain Chargeback.  Except as otherwise provided in
Regulations Section 1.704-2(i)(4), notwithstanding any other provision of this
Article 5, if there





26

--------------------------------------------------------------------------------

 

 

is a net decrease in Member Nonrecourse Debt Minimum Gain attributable to a
Member Nonrecourse Debt during any Company taxable year, each Member who has a
share of the Member Nonrecourse Debt Minimum Gain attributable to such Member
Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(5), shall be specially allocated items of Company income and gain for
such taxable year (and, if necessary, subsequent taxable years) in an amount
equal to such Member’s share of the net decrease in Member Nonrecourse Debt
Minimum Gain attributable to such Member Nonrecourse Debt, determined in
accordance with Regulations Section 1.704-2(i)(4).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with Regulations Sections 1.704-2(i)(4) and
1.704-2(j)(2).  This Subsection 5.3(c) is intended to comply with the minimum
gain chargeback requirement in Regulations Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

(d)     Qualified Income Offset.  In the event any Member unexpectedly receives
any adjustments, allocations, or distributions described in Regulations Section
1.704- 1(b)(2)(ii)(d)(4), Section 1.704-1(b)(2)(ii)(d)(5), or Section
1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to each such Member in an amount and manner sufficient to eliminate,
to the extent required by the Regulations, the Adjusted Capital Account Deficit
of such Member as quickly as possible, provided that an allocation pursuant to
this Subsection 5.3(d) shall be made only if and to the extent that such Member
would have an Adjusted Capital Account Deficit after all other allocations
provided for in this Article 5 have been tentatively made as if this Subsection
5.3(d) and Subsection 5.3(i) were not in the Agreement.

(e)     Gross Income Allocation.  In the event any Member has a deficit Capital
Account at the end of any taxable year that is in excess of the sum of (i) the
amount such Member is obligated to restore (pursuant to the terms of this
Agreement or otherwise) and (ii) the amount such Member is deemed to be
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5), each such Member shall be specially
allocated items of Company income and gain in the amount of such excess as
quickly as possible; provided that an allocation pursuant to this Subsection
5.3(e) shall be made only if and to the extent that such Member would have a
deficit Capital Account in excess of such sum after all other allocations
provided for in this Article 5 have been made as if Subsections 5.3(d) and
5.3(i) and this Subsection 5.3(e) were not in the Agreement.

(f)     Nonrecourse Deductions.  Nonrecourse Deductions for any taxable year
shall be specially allocated among the Members in proportion to their Percentage
Interests.

(g)     Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions for
any taxable year shall be specially allocated to the Member who bears the
economic risk of loss with respect to the Member Nonrecourse Debt to which such
Member Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).

(h)     Code Section 754 Adjustment.  To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or
743(b) is required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into





27

--------------------------------------------------------------------------------

 

 

account in determining Capital Accounts as the result of a distribution to a
Member in complete liquidation of its interest in the Company, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event
Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event Regulations Section
1.704-1(b)(2)(iv)(m)(4) applies.

(i)     Special Allocation During Period of Liquidation.  In the event that the
Capital Accounts of the Members would not otherwise be in proportion to their
Percentage Interests in the year liquidating distributions are made under
Subsection 13.3(d), after all other allocations provided for in this Article
5 have been made as if this Subsection 5.3(i) were not in the Agreement, items
of Company income, gain, loss, or deduction for all taxable years of the Company
which include any portion of the period from the date of the event of
dissolution described in Section 13.1 that results in the liquidation through
the date of the final distribution under Subsection 13.3(d) shall be allocated
among the Members in such manner as to cause the Capital Accounts of the Members
to be in proportion to their Percentage Interests.  To the extent necessary to
achieve Capital Accounts that are in proportion to Percentage Interests, after
all other items of income, gain, loss, and deduction have been taken into
account under this Subsection 5.3(i), with respect to each Member, an amount
equal to the excess, if any, of (i) the product of such Member’s Percentage
Interest and the aggregate amount of all of the Members’  Capital Accounts over
(ii) the amount that would be the Member’s Capital Account absent application of
this sentence shall be treated as paid to such Member as a guaranteed payment,
and the corresponding deduction shall be allocated among the other Members as
required to achieve the desired proportionality of Capital Accounts.

5.4     Curative Allocations.  The allocations set forth in Subsection
5.2(b) and Section 5.3, other than Subsection 5.3(i) (the “Regulatory
Allocations”) are intended to comply with certain requirements of the
Regulations.  It is the intent of the Members that, to the extent possible, all
Regulatory Allocations shall be offset either with other Regulatory Allocations
or with special allocations of other items of Company income, gain, loss or
deduction pursuant to this Section 5.4.  Therefore, notwithstanding any other
provision of this Article 5 (other than the Regulatory Allocations), the
Managing Member shall make such offsetting special allocations of Company
income, gain, loss or deduction in whatever manner it determines appropriate
(without causing an Adjusted Capital Account Deficit for any Member) so that,
after such offsetting allocations are made, each Member’s Capital Account
balance is, to the extent possible, equal to the Capital Account balance such
Member would have had if the Regulatory Allocations were not part of this
Agreement and all Company items were allocated pursuant to Subsection
5.2(a).  In exercising its discretion under this Section 5.4, the Managing
Member shall take into account future Regulatory Allocations under Subsections
5.3(a) and 5.3(c) that, although not yet made, are likely to offset other
Regulatory Allocations previously made under Subsections 5.3(f) and 5.3(g).

5.5     Other Allocation Rules.

(a)     Profits,  Losses, and any other items of income, gain, loss, deduction
or credit shall be allocated to the Members pursuant to this Article 5 as of the
last day of each





28

--------------------------------------------------------------------------------

 

 

taxable year, provided that Profits,  Losses, and such other items shall also be
allocated at such times as the Gross Asset Values of Company assets are adjusted
pursuant to subparagraph (2) of Subsection 2.56.

(b)     The Members are aware of the income tax consequences of the allocations
made by this Article 5 and hereby agree to be bound by the provisions of this
Article 5 in reporting their shares of Company income and loss for income tax
purposes.

(c)     For purposes of determining the Profits,  Losses, or any other items of
income, gain, loss, deduction, or credit allocable to any period, Profits,
 Losses, and any such other items shall be determined on a daily, monthly, or
other basis using the closing of the books method or, if proposed by the
Managing Member with respect to a particular period, any other permissible
method under Code Section 706 and the Regulations thereunder; provided, however,
that such other method must be approved by GECUSH for any period ending prior to
or including March 17, 2015, to the extent such other method would have any
adverse impact on a Former GE Member or Memco.

(d)     Any “excess nonrecourse liability” of the Company, within the meaning of
Regulations Section 1.752-3(a)(3), shall be allocated among the Members in
accordance with the Members’ interests in Company profits.  Solely for purposes
of this Subsection 5.5(d), the Members’ interests in Company profits are in
proportion to their Percentage Interests.

5.6     Tax Allocations; Code Section 704(c).

(a)     In accordance with Section 704(c) of the Code and the Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members so as to take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its initial Gross Asset Value.

(b)     In the event the Gross Asset Value of any asset of the Company shall be
adjusted pursuant to the provisions of this Agreement, subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Section 704(c) of
the Code and the Treasury Regulations thereunder.

(c)     Any elections or other decisions relating to such Section 704(c)
allocations shall be made by the Members in any manner that reasonably reflects
the purpose and intention of this Agreement.  Section 704(c) allocations
pursuant to this Section 5.6 are solely for purposes of federal, state, and
local taxes and shall not affect, or in any way be taken into account in
computing, any Member’s Capital Account or share of Profits,  Losses, other
items, or distributions pursuant to any provision of this Agreement.

(d)     Except as otherwise determined by the Managing Member, the Company shall
use the “traditional method” (as defined in Regulations Section 1.704-3(b)) for
purposes of computing section 704(c) allocations with respect to property
contributed to the Company with a Gross Asset Value that differs from its
adjusted tax basis at the time of contribution, and for purposes of computing
reverse section 704(c) allocations with respect to property for which





29

--------------------------------------------------------------------------------

 

 

differences between Gross Asset Value and adjusted tax basis are created when
the Company revalues Company property pursuant to Regulations Section
1.704-1(b)(2)(iv)(f); provided, however, that such other method must be approved
by GECUSH for any period ending prior to or including March 17, 2015, to the
extent such other method would have any adverse impact on a Former GE Member or
Memco.

5.7     Accounting Method.  The books of the Company (for tax reporting
purposes) shall be kept on an accrual basis.  Any change in the accounting
method affecting periods ending prior to or including March 17, 2015 will
require the prior written consent of GECUSH to the extent such change would have
any adverse impact on a Former GE Member or Memco.

Article 6

MANAGEMENT

6.1     Rights and Duties of the Non-Managing Members and Others.  None of the
Non-Managing Members, GECUSH or GE Tennessee shall participate in the control of
the business of the Company or have any power to act for or bind the Company.
 The Non-Managing Members shall have the right to approve certain actions
proposed to be taken by the Managing Member and certain voting rights, all as
set forth herein.  In addition, as set forth in this Article 6 and elsewhere in
this Agreement,  GECUSH shall have the right to approve or consent (or withhold
its approval or consent) with respect to certain actions proposed to be taken by
the Managing Member or the Company, all as set forth herein.  If GECUSH’s
approval or consent is required under any provision of this Agreement and it is
not granted by GECUSH in writing, such action shall not be taken until such
approval or consent is no longer required or until it is granted, and any action
taken without such approval or consent shall be null and void and of no force or
effect whatsoever; provided,  however, that, with respect to each provision of
this Agreement that requires the approval or consent of GECUSH,  GECUSH shall
provide its approval or consent or notify the Company that it shall not provide
its approval or consent timely following receipt by GECUSH of a written request
for consent outlining in reasonable detail the matter for which GECUSH’s
approval or consent is being sought.

6.2     Fiduciary Duty of Managing Member.  The Managing Member shall have
fiduciary responsibility for the safekeeping and use of all funds and assets
(including records) of the Company and Company Sub, whether or not in its
immediate possession or control. The Managing Member shall not employ, or permit
any other Person to employ, such funds or assets in any manner except for the
exclusive benefit of the Company and Company Sub, as applicable. 

6.3     Powers of Managing Member.

(a)     Subject to the terms and conditions of this Agreement, the Managing
Member shall have full and complete charge of all affairs of the Company, and
the management and control of the Company’s business as described in Section
1.4 shall rest exclusively with the Managing Member.  The Managing Member shall
be required to devote to the conduct of the





30

--------------------------------------------------------------------------------

 

 

business of the Company such time and attention as is necessary to accomplish
the purposes, and to conduct properly the business, of the Company.

(b)     By executing this Agreement, each Non-Managing Member shall be deemed to
have consented to any exercise by the Managing Member of any of the foregoing
powers.

(c)     The Managing Member shall cause Schedule B to be amended to reflect any
Sale or redemption of a Member’s Member Interest (to the extent permitted by
this Agreement), the total Member Interest of each Member, any change in name of
the Company or change in the name or names under which the Company conducts its
business (to the extent permitted by this Agreement), and receipt by the Company
of any notice of change of address of a Member.  The amended Schedule B, which
shall be kept on file at the principal office of the Company, shall supersede
all such prior Schedules and become part of this Agreement, and the Managing
Member shall promptly forward a copy of the amended Schedule B to each Member
and, until the GE Termination Date,  GECUSH, upon each amendment thereof.

(d)     Until the PTLC Indemnification Satisfaction Date, the Managing Member
shall pay all of the cash and investments in the PTLC Account to GE Tennessee as
required by the terms of this Agreement.  Until the PAG Indemnification
Satisfaction Date, the Managing Member shall pay all of the cash and investments
in the PAG Account to GE Tennessee as required by this Agreement.

6.4     Restrictions on Managing Member’s Authority.

(a)     Notwithstanding any other provision of this Agreement, the Managing
Member shall not have authority to do any of the following without the prior
written consent of PAG and, unless specified otherwise with respect to matters
occurring prior to the GE Termination Date (or such later time as expressly set
forth below), GECUSH:

(i)     any act in contravention of any provision of this Agreement, which
prohibition with respect to any GE Protection Provision will survive the GE
Termination Date for so long as such provision is in effect;

(ii)     any act which would make it impossible to carry on the ordinary
business of the Company, except as otherwise provided in this Agreement;

(iii)     possess Company property, or assign any rights in specific Company
property, for other than a Company purpose;

(iv)     admit a person as a Member or as a member of Company Sub, except as
otherwise provided in this Agreement;

(v)      amend this Agreement, except in accordance with Section 16.1, which
prohibition with respect to any GE Protection Provision shall survive the GE
Termination Date for so long as such provision is in effect;





31

--------------------------------------------------------------------------------

 

 

(vi)     except to the extent permitted by this Agreement,  Transfer its
interest as a Managing Member of the Company;

(vii)    knowingly commit any act which would subject any Member, any Former GE
Member, GECC, Memco, GECUSH or GE Tennessee as assignee of GECC to any
liabilities of the Company in any jurisdiction in which the Company transacts
business, such provision with respect to the Former GE Members,  GECC, Memco,
 GECUSH or GE Tennessee as assignee of GECC will survive the GE Termination
Date;

(viii)  elect, permit or cause to dissolve the Company or Company Sub, except as
expressly permitted herein;

(ix)     amend or modify the Limited Liability Company Agreement of the Company
Sub or the Certificate of Formation of the Company Sub; or

(x)      cause or permit the Transfer of any equity interest of the Company in
the Company Sub, or of all or any portion of the Partnership Interests held by
the Company Sub, except to the extent expressly permitted by this Agreement.

(b)     Notwithstanding any other provision of this Agreement, the Managing
Member shall not have authority to do any of the following with respect to
periods ending prior to or including the Complete Indemnification Satisfaction
Date (except as otherwise specifically provided in clauses (v),  (vi) and (ix)
below) without the prior written approval of GECUSH in its sole discretion:

(i)       cause the Company to (A) incur any indebtedness (other than as
contemplated under Section 10.2(b)(i)), (B) grant or permit any Liens with
respect to any property of the Company or (C) cause or permit any other
obligations or liabilities of the Company to exist, except (x) as contemplated
by this Agreement or as the Manager of Company Sub, (y) usual and customary set
off rights associated with bank accounts, securities accounts, and similar
accounts, or (z) the payment of its taxes and the expenditure of the monies to
maintain its good standing and its insurance and obligations for professional
and auditing services;

(ii)      [RESERVED.]

(iii)     conduct the Company’s business and the business of Company Sub in a
manner other than in accordance with the Partnership’s Code for Business Conduct
in effect as of the Effective Time or as changed if approved pursuant to the
Partnership Agreement as if the Company were the Partnership thereunder;

(iv)     change any policies relating to accounting matters, other than those
required by Generally Accepted Accounting Principles;

(v)      prior to the Statutory Termination Date,  determine the accounting
methods and conventions to be used in, or any other method or procedure related
to, the preparation of the Returns, make any and all elections under the tax
Laws of any jurisdiction as to the treatment of items of income, gain, loss,
deduction and credit of the





32

--------------------------------------------------------------------------------

 

 

Company, or file a Form 8832 - Entity Classification Election or in any other
manner make or change an election under U.S.  Treasury Regulations Section
301.7701-3(c)(1) or successor regulations to have the Company taxed as anything
other than as a partnership for federal tax purposes or to have Company Sub
taxed as anything other than a disregarded entity for federal tax purposes;

(vi)     prior to the Statutory Termination Date,  take any position for income
tax purposes, whether on a Return or otherwise, that is inconsistent with the
income tax treatment as agreed to in Subsection 8.2(e);

(vii)    change the character of the Company’s business from that set forth in
Section 1.4 hereof, or cause the Company to engage in any activity other than as
permitted therein;

(viii)   form, acquire or hold any subsidiary (other than Company Sub),
including any partnership, limited liability company or corporation, or make any
investment in any entity (other than Company Sub);

(ix)     prior to the GE Termination Date declare or pay any distributions to
the Members other than in accordance with Section 5.1 or Article 10 or Article
12; or

(x)      (A) file a voluntary petition seeking liquidation, reorganization,
arrangement or readjustment, in any form, of the Company’s or Company Sub’s
debts under Title 11 of the United States Code or any other federal or state
insolvency Law, or file an answer consenting to or acquiescing in any such
petition, (B) make any Transfer for the benefit of the Partnership’s creditors
or (C) allow the expiration of sixty (60) days after the filing of an
involuntary petition under Title 11 of the United States Code, the application
by a third party for the appointment of a receiver for the assets of the Company
or Company Sub, or the filing of an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of the Company’s or Company Sub’s
debts under any other federal or state insolvency Law, unless the same shall not
have been vacated, set aside or stayed within such sixty (60) day period. 

Notwithstanding any other provision of this Agreement, the Managing Member shall
not have authority to take any actions described in Subsections 6.4(b)(i) and
6.4(b)(vii) at any time without the prior written approval of PAG in its sole
discretion.

6.5      Other Activities.  

(a)       Any Member or GECUSH or GE Tennessee (each, an “Interested Party”) may
engage in or possess an interest in other business ventures of any nature or
description, independently or with others, whether presently existing or
hereafter created, and neither the Company nor any Member other than the
Interested Party shall have any rights in or to such independent ventures or the
income or profits derived therefrom.

(b)       Nothing in this Agreement shall release, terminate or modify the
obligations of any Member under Section 6.6 of the Partnership Agreement.





33

--------------------------------------------------------------------------------

 

 

(c)       Any Member, not otherwise bound by the terms of the covenant not to
compete in Section 6.6 of the Partnership Agreement, that together with its
Affiliates holds at least ten percent (10%) of the Partnership Interests in the
Partnership, either directly or indirectly through its pro rata share of Company
Sub’s Partnership Interest in the Partnership, shall enter into a covenant not
to compete with the Partnership that shall have the same terms and conditions as
the covenant not to compete in Section 6.6 of the Partnership Agreement.

6.6       Exculpation.  Neither the Managing Member nor any Affiliate of the
Managing Member nor any of their respective partners, shareholders, officers,
directors, employees or agents shall be liable, in damages or otherwise, to the
Company or to any of the Members for any act or omission on its or his or her
part, except for (a) any act or omission resulting from its or his or her own
willful misconduct or bad faith, (b) with respect to the Managing Member only,
any breach by the Managing Member of its obligations as a fiduciary of the
Company or (c) with respect to the Managing Member only, any breach by the
Managing Member of any of the terms and provisions of this Agreement.  The
Company shall indemnify, defend and hold harmless, to the fullest extent
permitted by Law, the Managing Member and its respective partners, shareholders,
officers, directors, employees and agents, from and against any claim or
liability of any nature whatsoever arising out of or in connection with the
assets or business of the Company, except where attributable to the willful
misconduct or bad faith of such individual or entity or where relating to a
breach by the Managing Member of its obligations as a fiduciary of the Company
or to a breach by the Managing Member of any of the terms and provisions of this
Agreement.  The Managing Member shall indemnify, defend and hold harmless to the
fullest extent permitted by Law, the Company and each of its Members (other than
the Managing Member), each of the Former GE Members, GECC, Memco, GECUSH and GE
Tennessee as assignee of GECC from and against any claim or liability
attributable to the Managing Member’s willful misconduct or bad faith or where
relating to a breach by the Managing Member of its obligations as a fiduciary of
the Company or to a breach by the Managing Member of any of the terms and
provisions of this Agreement.  The Managing Member shall indemnify, defend and
hold harmless to the fullest extent permitted by Law, each of the Company and
the Company Sub from and against any damage, loss, claim, liability or expense
incurred by the Company Sub in its capacity as a general partner of the
Partnership and for which the applicable creditors or limited partners of the
Partnership have no recourse against the Company Sub or Managing Member
(including by indemnification or exculpation) under the Act or the Partnership
Agreement.

6.7       Transactions with Affiliates.

(a)       Nothing in this Agreement shall preclude transactions between the
Company and any Member (including the Managing Member) or an Affiliate or
Affiliates of any Member acting in and for its own account, provided that any
services performed or products provided by the Member or any such Affiliates are
services and/or products that the Managing Member reasonably believes, at the
time of requesting such services, to be in the best interests of the Company,
and further provided that the rate of compensation to be paid for any such
services and/or products shall be comparable to the amount paid for similar
services and/or products under similar circumstances to independent third
parties in arm’s length transactions, and further provided that the Members and,
until the Complete Indemnification Satisfaction Date,  GECUSH will receive a
written notice within thirty (30) days of the date on which any such transaction
is





34

--------------------------------------------------------------------------------

 

 

entered setting forth the material terms of any transaction or series of related
transactions described above for which the aggregate amount involved in such
transaction or series of transactions, which includes the U.S.  dollar value of
the amounts involved throughout the duration of any agreements entered into with
respect to such transaction(s), is greater than $10 million.

(b)       All bills with respect to services provided to the Company by a Member
or any Affiliate of a Member shall be separately submitted and shall be
supported by logs or other written data.

6.8       Confidentiality. 

(a)       With respect to any and all information provided to or obtained by any
Member, any assignees of Member Interests, any Former GE Member, GECUSH, Memco,
GE Tennessee or any of their respective Affiliates, or any of its or their
directors, officers, employees, agents, representatives or advisors as a result
of such Person being a Member or party to or beneficiary of this Agreement,
except for the exclusions below (“Evaluation Material”), such Member, Former GE
Member, GECUSH, GE Tennessee and each of its respective Affiliates, and its and
their directors, officers, employees, agents, representatives or advisors shall
hold such information in strict confidence and use such information solely in
connection with such Person’s evaluation of its or its Affiliates’ investment in
or rights or remedies with respect to the Company;  provided,  however, that any
Member, Former GE Member, GE Tennessee and GECUSH may disclose such information
(a) as required by applicable Law (including the Securities Act, the Exchange
Act or rules of a stock exchange or other self-regulatory bodies), (b) to any
person involved in the preparation of such Person’s or any of its Affiliates’
financial statements, tax returns or public filings, (c) to any of its own
Affiliates, or its or their directors, officers, employees, agents,
representatives or advisors who are informed of the strictly confidential nature
of such information and are or have been advised of their obligation to keep
information of this type strictly confidential, (d) upon the request or demand
of any Governmental Authority having jurisdiction over any of the Company or any
of the Members,  GECUSH,  Former GE Members,  Memco or GE Tennessee or any of
their Affiliates or (e) to any person and such person’s advisors with whom any
Member,  GECUSH or GE Tennessee or any of their Affiliates is contemplating a
financing transaction or to whom such Member,  GECUSH or GE Tennessee or any of
their Affiliates is contemplating a Transfer of all or any portion of its Member
Interests or other related interests pursuant to rights or remedies under this
Agreement, or of interests in the Company or in Company Sub or held by Company
Sub as applicable, in accordance with the terms of this Agreement or the
Indemnification Agreements or related documents (a “Potential Counterparty”),
provided that such Potential Counterparty and such Person’s advisors are advised
of the strictly confidential nature of such information and the Potential
Counterparty agrees to be bound by a confidentiality agreement containing
protective provisions no less protective of the information of the Company than
provided in this Agreement.  All press releases, public announcements, and
similar publicity (other than such public announcements required by applicable
Law pursuant to clause (a) in the immediately preceding sentence, respecting the
Company and referencing the name of any Member, Former GE Member, GECC, Memco,
GECUSH or GE Tennessee or any of their Affiliates (“Non-Issuing Person”) other
than the Person issuing such press release, public announcement, similar
publicity or making such required disclosure shall be made only with the





35

--------------------------------------------------------------------------------

 

 

prior written consent of such Non-Issuing Person, which consent will not be
unreasonably withheld, conditioned or delayed; provided,  however, that without
consent any Member may state in such a public announcement that it is a Member
and disclose the legal names of the Company, and the other Members and their
respective parents and GECUSH and GE Tennessee may state in such public
announcement that it is a party or beneficiary as the case may be and disclose
the legal names of the Company and the Members and their respective parents. 
Nothing in this Subsection 6.8(a) shall prohibit disclosure of filings under the
Exchange Act,  Registration Statements, Prospectus and Securities Offering
Memoranda (“Public Materials”) required by applicable Law, provided that to the
extent lawful and practicable, GECUSH will be given prior notice of and a copy
of such Public Materials and a reasonable opportunity to comment on such Public
Materials prior to their disclosure, and any comments of GECUSH in connection
therewith shall be considered in good faith.  Nothing in this paragraph shall
waive any attorney-client privilege, attorney work product privilege or other
privilege, and any information subject to such privilege shall not be disclosed
except as required by applicable Law or restrict the Company’s ability to issue
press releases in the ordinary course of business.  For purposes of this Section
6.8, the Company shall not be deemed to be an Affiliate of any of the Members. 
A “Disclosing Group” shall mean a group of (i) GE Tennessee, GECUSH and their
Affiliates, (ii) the Penske Partners and their Affiliates, or (iii) PAG and its
Affiliates.  “Evaluation Material” shall not include information disclosed or
used by a Disclosing Group that (i) is or becomes generally available to the
public other than as a result of a disclosure in breach of this Agreement by
such Disclosing Group, or any of their representatives or others to whom it
voluntarily discloses such information other than Governmental Authorities,
 (ii) was available to a member of such Disclosing Group prior to such
information’s disclosure by or on behalf of the Company from a source (other
than such Disclosing Group) who, to the knowledge of such Disclosing Group, is
not subject to a confidentiality agreement with, or other obligation of secrecy
to, the Company, its Affiliates or representatives prohibiting such disclosure,
(iii) is or becomes available to such Disclosing Group from a source (other than
such Disclosing Group) who, to the knowledge of such Disclosing Group, is not
subject to a confidentiality agreement with, or other obligation of secrecy to,
the Company, its Affiliates or representatives prohibiting such disclosure, or
(iv) was independently developed by such Disclosing Group without reference to
the Evaluation Material.  If a member of a Disclosing Group is requested or
required (by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand, or similar legal process or by
regulatory agency, or stock exchange or other applicable rules) to disclose any
of the Evaluation Material, or if a member of a Disclosing Group determines that
such Evaluation Material is required to be disclosed by applicable Law, the
applicable Member or GECUSH, as applicable, agrees, promptly upon obtaining
knowledge of such request, requirement or determination to disclose, to provide
the Managing Member and, at all times prior to the GE Termination Date,  GECUSH
with prompt notice of each such request or determination, to the extent
practicable and not legally prohibited, so that the Company, a  Member or GECUSH
as appropriate may seek an appropriate protective order (at its own cost and
expense).  If, absent the entry of a protective order or other appropriate
remedy, the applicable member of a Disclosing Group is legally required to
disclose the Evaluation Material, such applicable member may disclose such
information only to the persons and to the extent required without liability
under this Agreement.    

(b)       GECC, the Former GE Members,  Memco, the Partnership and its
Subsidiaries and the GECUSH Consolidated Group (the “Regulated Entities”) may be
subject to





36

--------------------------------------------------------------------------------

 

 

rules and regulations of, and examination and supervision by, the Board of
Governors of the Federal Reserve System and in certain circumstances other
regulators and supervisors of financial institutions (the “Regulators”). 
Nothing in this Agreement or any other agreement or document in connection with
this Agreement shall be deemed to preclude or restrict any of the Regulated
Entities from disclosing, pursuant to the examination or supervisory
requirements or requests of any of the Regulators, to any of the Regulators with
jurisdiction over the Regulated Entities, or any such Regulators from obtaining
access to, any Evaluation Material, and in connection therewith the Regulated
Entities shall not be required to give any other party notice with respect to
such disclosure or access.

(c)       Notwithstanding anything to the contrary contained herein, the rights
and obligations set forth in this Section 6.8 of each Former GE Member,
Memco, GECC, GECUSH and GE Tennessee, each of their respective Affiliates and
each of its or their directors, officers, employees, agents, representatives and
advisors shall survive beyond the GE Termination Date and continue indefinitely.

6.9       Replacement of the Managing Member.  Upon Bankruptcy of PTLC (or any
permitted successor to its Member Interests as the Managing Member), PTLC or any
such successor shall automatically cease to be the Managing Member and a new
Managing Member shall be designated by PAG and, if the replacement is to occur
at any time prior to the GE Termination Date, with the prior written consent of
GECUSH.

Article 7

COMPENSATION

The Managing Member shall be entitled to reimbursement of all of its expenses
attributable to the performance of its obligations hereunder, to the extent
provided in Section 4.2 hereof.  Subject to the Act, no amount so paid to the
Managing Member shall be deemed to be a distribution of Company assets for
purposes of this Agreement. Prior to the Complete Indemnification Satisfaction
Date, no additional compensation shall be paid to the Managing Member without
the prior written consent of GECUSH.

Article 8

ACCOUNTS

8.1       Books and Records.  The Managing Member shall maintain complete and
accurate books of account of the Company’s affairs at the Company’s principal
office, including a list of the names and addresses of all Members.  Each Member
shall have the right to inspect the Company’s books and records (including the
list of the names and addresses of Members). The Company will permit
representatives of GECUSH to visit, during normal business hours, and inspect
any of the Company’s properties and examine and at the expense of GECUSH make
abstracts from any of its books and records at any reasonable time upon
reasonable, advanced notice and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Company and its Subsidiaries with officers of the Company and its
Subsidiaries.  GECUSH, at any time prior to the GE Termination Date, and





37

--------------------------------------------------------------------------------

 

 

each of the Members shall have the right to audit independently the books and
records of the Company, any such audit being at the sole cost and expense of the
Member if conducting such audit or, in the absence of a Default (as defined in
the PTLC Indemnification Agreement) or an Event of Default,  GECUSH if
conducting such audit.

8.2       Reports, Returns and Audits.

(a)       The books of account shall be closed promptly after the end of each
Company Year.  Within ninety (90) days after the end of each calendar year and
within forty-five (45) days after the end of the first, second and third
succeeding calendar quarters, the Company will provide to each Member (and until
the Complete Indemnification Satisfaction Date,  GECUSH) a statement, certified
by the Chief Financial Officer of the Company, setting forth the balances in
each of the PAG Account, the PTLC Account and the Working Capital Account as of
the end of such quarter and also setting forth, if any, the liabilities of the
Company,  including consolidation of any cash and liabilities of the Company Sub
as of the end of such quarter other than its liabilities as general partner of
the Partnership.  The report shall also contain such additional statements with
respect to the status of the Company business as are considered necessary by the
Managing Member to advise any or all Members and GE Tennessee properly about
their investment in, or rights and remedies with respect to, the Company.  The
Managing Member shall be reimbursed by the Company for its reasonable documented
out-of-pocket expenses incurred in providing the reports contemplated by the
immediately preceding sentence and those required by Subsections 8.2(b),
 8.2(c),  8.2(d) and 8.2(g).  

(b)       Prior to August 15 of each year, each Member shall be provided with an
information letter (containing such Member’s Form K-1 or comparable information)
with respect to its distributive share of income, gains, deductions, losses and
credits for income tax reporting purposes for the previous Company Year,
together with any other information concerning the Company necessary for the
preparation of a Member’s income tax return(s), and the Company shall provide
each Member with an estimate of the information to be set forth in such
information letter by no later than April 15 of each year.  With the sole
exception of mathematical errors in computation, the financial statements and
the information contained in such information letter shall be deemed conclusive
and binding upon such Member unless written objection shall be lodged with the
Managing Member within ninety (90) days after the giving of such information
letter to such Member.

(c)       The Managing Member shall also furnish the Members and, until the GE
Termination Date,  GECUSH with such periodic reports concerning the Company’s
business and activities as are considered necessary by any Member,  to advise
any or all Members,  Former GE Members and GE Tennessee properly about their
interest in, or rights and remedies with respect to, the Company.  Until the GE
Termination Date, the Managing Member shall furnish to GE Tennessee, such other
periodic reports concerning the Company’s business activities as are considered
reasonably necessary by GE Tennessee to advise it about its rights and remedies
with respect to the Company, provided that, in the absence of a Default (as
defined in the PTLC Indemnification Agreement) or an Event of Default, GE
Tennessee shall pay the reasonable costs of providing such reports.





38

--------------------------------------------------------------------------------

 

 

(d)       The Managing Member shall prepare or cause to be prepared all federal,
state and local tax returns of the Company (the “Returns”) for each year for
which such Returns are required to be filed, and shall cause all such Returns to
be filed in a timely manner; provided, however that it shall not file any Return
for any period ending prior to or including March 17, 2015 without first
providing GECUSH with a reasonable opportunity to review the Return and
obtaining the prior written consent of GECUSH to such filing, which consent
shall not be unreasonably withheld or delayed.  Such Returns shall be prepared
consistent with the agreed income tax treatment described in Subsection
8.2(e).  To the extent permitted by Law, for purposes of preparing the Returns,
the Company shall use the Company Year.  Subject to Subsection 6.4(b)(v), the
Managing Member may make any elections under the Code and/or applicable state or
local tax Laws, and the Managing Member shall be absolved from all liability for
any and all consequences to any previously admitted or subsequently admitted
Members resulting from its making or failing to make any such
election.  Notwithstanding the foregoing, the Managing Member shall make the
election provided for in Section 754 of the Code, if requested to do so by any
Member.

(e)       The Members agree that, for income tax purposes, the Bonds and related
payments and expenses are characterized as follows:

(i)        The Bonds shall be treated as debt incurred by GECC and now
obligations of  GE and not as debt of the Company;

(ii)       An amount equal to the net proceeds of the Bonds shall be treated as
Transferred in cash by GECC to the Initial Members at the time the Bonds were
issued in proportion to their then Percentage Interests (such Transfer, a
“Deemed Transfer”);

(iii)      Each Deemed Transfer to PTLC or PAG was treated as the proceeds of a
loan from GECC, subsequently assigned by GECC to GE Tennessee, to such Member
(each such loan a “Funding Loan”) with a face amount equal to the product of the
face amount of the Bonds and such Member’s Percentage Interest at the time of
such Deemed Transfer;

(iv)      Each Funding Loan was treated as having terms consistent with the
agreement among GECC,  PTLC and PAG, as reflected in the First Amended LLC
Agreement and the PAG and PTLC Co-Obligation Fee, Indemnity Security Agreements
dated April 30, 2012 (the “Original COFIS Agreements”) and, relating to their
economic sharing of obligations relating to the Bonds,  including the treatment
of all Co-Obligation Fees paid or accrued by PTLC or PAG under the Original
COFIS Agreements as interest paid or accrued on such Member’s Funding Loan and
the treatment of all payments by PTLC or PAG of an Indemnified Amount described
in Section 3(i) or Section 3(ii) of the Original COFIS Agreements or, to the
extent related to the Co-Obligation Fee under the Original COFIS Agreements or
to payments referred to in Section 3(i) or Section 3(ii) of the Original COFIS
Agreements or Section 3(v) of the Original COFIS Agreements as payments made on,
or of financing costs or other fees or expenses with respect to, such Member’s
Funding Loan as in effect on April 30, 2012;





39

--------------------------------------------------------------------------------

 

 

(v)       Each Initial Member at the time of the Deemed Transfer shall be
treated as having contributed cash, in an amount equal to the amount of the
Deemed Transfer to such Member, to the Company as a Capital Contribution on the
date the Bonds were issued;

(vi)      Each payment (including principal and interest) to the Trustee by the
Company on, or of financing costs or other fees or expenses with respect to, the
Bonds shall be treated as distributed in cash to the Members and the Former GE
Members in proportion to their Percentage Interests on the date such payment was
or is made, with amounts so treated as distributed to PTLC or PAG further
treated as used to make payments (including principal and interest) to GECC or
GE Tennessee as the case may be on, or of financing costs or other fees or
expenses with respect to, such Member’s Funding Loan;  

(vii)     All payments to GECC or GE Tennessee under this Agreement have been or
shall be treated as distributed to PTLC or PAG and used by such Member to make
payments (including principal and interest) to GECC or GE Tennessee as the case
may be on, or of financing costs or other fees or expenses with respect to, such
Member’s Funding Loan; and

(viii)    The amendment on the date hereof of the PAG Indemnification Agreement
shall be treated as an amendment of certain terms of  PAG’s Funding Loan and the
PTLC Indemnification Agreement constitutes a modification of PTLC’s Funding
Loan.

The Members are aware of the income tax consequences of the above
characterizations of the Bonds and the related payments and expenses described
in this Subsection 8.2(e) and hereby agree to be bound by the provisions of this
Subsection 8.2(e) in reporting such items for income tax purposes.

(f)       The Managing Member shall be the “tax matters partner” of the Company
within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters Partner”)
and shall serve in any similar capacity under applicable state, local or foreign
Law.  With respect to all periods ending prior to or including March 17, 2015,
 GECUSH shall be given at least fifteen (15) Business Days advance notice from
the Tax Matters Partner of the time and place of, and shall have the right to
participate in (i) any administrative proceeding relating to the determination
at the Company level of partnership items on which any of the Members,  Memco or
the Former GE Members, rather than the Company, are taxable and (ii) any
discussions with the Internal Revenue Service (or other governmental tax
authority) relating to the allocations pursuant to Article 5 of this
Agreement.  The Tax Matters Partner shall not initiate any action or proceeding
in any court in its capacity as Tax Matters Partner, extend any statute of
limitation, or take any other action contemplated by Sections 6222 through 6232
of the Code (or similar state, local or foreign Laws with respect to income or
income-based taxes that apply to the Members,  Former GE Members or Memco rather
than the Company) with respect to any period ending prior to or including March
17, 2015 if such initiation, extension or other action would legally bind any
other Member, the Former GE Members,  Memco or the Company without the prior
written approval of GECUSH, which approval will not be unreasonably withheld or
untimely delayed.   





40

--------------------------------------------------------------------------------

 

 

In the case of any Internal Revenue Service notice of final partnership
adjustment for a taxable year beginning after December 31, 2017, the Tax Matters
Partner shall (unless otherwise consented to by GECUSH, which consent shall not
be unreasonably withheld or delayed) make the election under Section 6226(a) of
the Code to have each Member take such adjustment into account as provided in
Section 6226(b) of the Code or, if no such election is made, (i) each Member
(and each person taxable on Company income allocable to such Member) shall file
an amended return and pay any tax, interest or other amount ultimately
determined to be due as a result of such Member’s allocable share of such
adjustment or (ii) such Member shall contribute to the Company such Member’s
allocable share of any tax, interest or addition to tax ultimately incurred by
the Company as a result of such adjustment.  The Tax Matters Partner shall from
time to time upon request of GECUSH or any other Member confer, and cause the
Company’s tax attorneys and accountants to confer, with GECUSH or such other
Member and its attorneys and accountants on any matters relating to a Company
tax return or any tax election that may affect the Former GE Members,  Memco or
the Members as applicable.

(g)      The Company shall provide such other information as may be reasonably
required for the Members or any of the Former GE Members or Memco to timely
comply with applicable financial and tax reporting requirements or their
customary financial and tax reporting practices.

(h)      Until the PTLC Indemnification Satisfaction Date, with respect to the
PTLC Account and until the PAG Indemnification Satisfaction Date with respect to
the PAG Account, the Company shall deliver to GECUSH within 40 days of the end
of each month the monthly statement of the applicable financial institution with
respect to the applicable Account.

Article 9

TRANSFERS AND SALES

9.1      Transfer of Interests of Managing Member and PTLC Consolidated
Group.  Notwithstanding anything to the contrary contained in this Article 9 or
any other provision of this Agreement:

(a)       The Managing Member shall not withdraw from the Company or resign as
Managing Member nor shall it Transfer all or any portion of its Member Interest
as a Managing Member, except in each case (i) for the Sale of a portion but not
all of the Managing Member’s Interests pursuant to Subsection 9.2(b), or (ii)
with the prior written approval of all of the Members and, at any time prior to
the GE Termination Date, GECUSH.  Upon the consummation of any such Transfer,
the Member Interest so Transferred will automatically and simultaneously convert
into a non-managing Member Interest.

(b)      The Managing Member shall be liable to the Company for any withdrawal
or resignation in violation of Subsection 9.1(a) above, or for a withdrawal by
the Managing Member from the Company as its Managing Member arising out of the
Bankruptcy of a member of the PTLC Consolidated Group other than the Partnership
or a Subsidiary of the Partnership.





41

--------------------------------------------------------------------------------

 

 

(c)      Notwithstanding anything to the contrary set forth in this Agreement,
Sections 9.1 and 9.2 will not apply to (i) any Sale of Collateral (as defined in
the Indemnification Agreements) pursuant to any of the Indemnification
Agreements, or (ii) a Third- Party Sale or Equity Offering as contemplated by
Article 10; provided, that, if any Member Interests held by the Managing Member
are Sold pursuant to such Sale, such interests shall automatically and
simultaneously convert into non-managing Member Interests upon the consummation
of such Sale;  provided,  further, that, if any such Sale results in a Sale of
all remaining Member Interests held by the Managing Member, a new Managing
Member shall be designated at that time by PAG and, if such designation occurs
at any time prior to the Complete Indemnification Satisfaction Date, with the
prior written consent of GECUSH.

9.2      Transfer or Sale of Member Interests or GE Protection Provisions.

(a)       No Member may Transfer all or any portion of its Member Interest to
any Person except (i) as provided in Subsection 9.1(c), (ii) as permitted by the
further provisions of this Section 9.2 (subject to the provisions of Sections
9.1 and 9.5), or (iii) with respect to any Sale to a Person who is not a member
of the PAG Consolidated Group or PTLC Consolidated Group, in compliance with the
provisions of the Partnership Agreement applicable to Transfers of Partnership
Interests (as such terms are defined in such agreement), at all times subject to
Sections 9.1 and 9.10, provided, however, that no Sale under this clause (iii)
shall occur as to PAG, prior to the PAG Indemnification Satisfaction Date, and
as to PTLC, prior to the PTLC Indemnification Satisfaction Date.

(b)      PTLC may Sell a portion but not all of its Member Interests from time
to time to any member or members of the PAG Consolidated Group or to any member
or members of the PTLC Consolidated Group; provided, however, that such Sale is
in compliance with the terms set forth in the PTLC Indemnity Agreement.

(c)      PAG may Sell all or any portion of its Member Interests from time to
time to any member or members of the PTLC Consolidated Group or to any member or
members of the PAG Consolidated Group.

(d)      As security for the performance of the Indemnity Obligations by each of
PTLC and PAG, each of PTLC and PAG has granted to GE Tennessee a security
interest in such Member’s Member Interests and any and all rights with respect
thereto.

(e)      In the event of any Sale pursuant to Subsection 9.2(b) or (c), if the
assignee in such Sale shall cease at any time for any reason (other than as a
result of a change in Generally Accepted Accounting Principles after such Sale)
to be a member of the PTLC Consolidated Group or the PAG Consolidated Group, as
the case may be, then such assignee shall concurrently with ceasing to be a
member of the applicable Consolidated Group Sell such Member Interests to a
Person that is a member of the applicable Consolidated Group.

(f)       GECUSH may Sell all or any portion of its rights and remedies under
this Agreement from time to time to any member or members of the GECUSH
Consolidated Group.  In connection with a Sale pursuant to this Subsection
9.2(f), the acquiror may become a party to this Agreement with all of the
applicable rights and remedies of GECUSH.    





42

--------------------------------------------------------------------------------

 

 

(g)      Prior to and as a condition to any Sale pursuant to Subsections 9.2(b),
9.2(c) or 9.2(e), the assignee shall agree in writing with the Company to be
bound by all of the terms and conditions of this Agreement in the same manner as
the assignor.

9.3      Intentionally Omitted.

9.4      Intentionally Omitted.

9.5      Certain General Provisions.

(a)       Intentionally omitted.

(b)      Notwithstanding anything to the contrary set forth in Section 9.2, in
the event that the acquisition by a Person of a Member Interest pursuant to any
such provision would result in the Company ceasing to enjoy the status of a
limited liability company under Delaware Law, then such Person shall not effect
such acquisition, but such Person may effect the acquisition through an
Affiliate of such Person or member of such Person’s consolidated group if such
acquisition eliminates the cessation of the Company enjoying the status of a
limited liability company under Delaware Law.

(c)      The Members and GECUSH agree, upon request of the Managing Member, to
execute such certificates or other documents and perform such acts as the
Managing Member reasonably deems appropriate to preserve the status of the
Company as a limited liability company, upon or after the completion of any
Transfer of any Member Interest, under Delaware Law.

(d)      Notwithstanding anything to the contrary set forth in this Agreement,
in the event of any Sale of a Member Interest permitted by this Agreement, the
transferor Member shall not cease to be a Member or be deemed to have withdrawn
as a Member until the transferee of such Member Interest shall have been
admitted as a Member pursuant to Section 9.10.

(e)      The Company has not registered and does not intend to register as an
investment company under the Investment Company Act in reliance on the exception
from such registration provided in Section 3(c)(7) thereof.  Accordingly, and
notwithstanding any of the provisions of this Agreement to the contrary, the
provisions of this Subsection 9.5(e) shall govern any Sale of Member Interests
for so long as the Company determines (in the Company’s sole discretion with,
prior to the Complete Indemnification Satisfaction Date, the written consent of
GECUSH in its sole discretion) to retain its ability to qualify for the
exception from registration provided by Section 3(c)(7) of the Investment
Company Act.  In the event of any conflict between the provisions of this
Subsection 9.5(e) and any other provision of this Agreement, the provisions of
this Subsection 9.5(e) shall govern.

(i)       All Member Interests shall be offered and Sold without registration
under the Securities Act in transactions that are exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) thereof and/or in
transactions otherwise exempt from such requirements and in any event only to
persons that are Qualified Purchasers that meet the requirements of paragraph
(iii) of this Section 9.5(e) in reliance





43

--------------------------------------------------------------------------------

 

 

on the exception from registration as an investment company provided by Section
3(c)(7) of the Investment Company Act.

(ii)      Member Interests may be Sold to a transferee only if such transferee
is a Qualified Purchaser (and meets the requirements as set forth in paragraph
(iii) of this Subsection 9.5(e), as certified in a transfer certificate (in the
form attached hereto as Exhibit B) delivered to the Managing Member) and the
Sale is exempt from the registration requirements of the Securities Act.

(iii)     The Company has not registered and does not intend to register as an
investment company under the Investment Company Act in reliance on the exception
from such registration provided in Section 3(c)(7) thereof.  Member Interests
are to be offered and Sold only to persons that are Qualified Purchasers (and
meet the other requirements set forth in Annex 1 hereto).  Each Member shall
represent, warrant, acknowledge and agree, and each subsequent purchaser or
other transferee of a Member Interest will, by its acceptance or purchase
thereof, represent, warrant, acknowledge and agree, to the restrictions as set
forth in Annex 1 hereto.  In addition, at any time that a Member shall make a
contribution of capital to the Company, such Member shall, by such action,
represent, warrant, acknowledge and agree to the restrictions as set forth in
Annex 1 hereto.  If a holder of a Member Interest shall at any time after its
acquisition of such Member Interest be unable to make the representations,
warranties, acknowledgments and agreements set forth in Annex 1, it shall
provide prompt notice thereof to the Managing Member.

(iv)     The Members agree that Schedule B hereto, and any amendment thereto
delivered to the Members in accordance with the provisions of Subsection 6.3(c)
hereof, shall bear the restrictive legend substantially in the form set out in
Exhibit A hereto, for so long as the Company determines to retain its ability to
rely on the exception provided by Section 3(c)(7) of the Investment Company
Act.  The Company shall not delete or change such legend at any time prior to
the Complete Indemnification Satisfaction Date without the prior written
approval of GECUSH in its sole discretion.

(v)      In addition, whether or not the Company is relying on Section 3(c)(7)
of the Investment Company Act,  Schedule B hereto will bear such part of the
legend set forth in Exhibit A that is applicable to the Securities Act (or a
legend substantially to such effect) for so long as such portion of the legend
and the restrictions on Sale set forth therein are required to ensure that Sales
thereof comply with the provisions of the Securities Act.

(vi)     No Member Interest shall be Sold unless it is to a transferee that is a
Qualified Purchaser and meets the other requirements set forth in Annex 1
hereto.  Notwithstanding anything to the contrary in this Agreement, no Sale of
a Member Interest may be made if such Sale would require registration of the
Company under the Investment Company Act.  Each person that purchases or
otherwise acquires a Member Interest will be required to certify in a transfer
certificate in the form set forth in Exhibit B that it meets the requirements
set forth above under Annex 1 hereto.  In addition to the other requirements
herein, the Managing Member may request such additional documents





44

--------------------------------------------------------------------------------

 

 

and certifications as it may reasonably deem necessary (including an opinion of
counsel) in order to verify that a Sale of a Member Interest is exempt from or
not subject to registration under the Securities Act and other applicable
securities laws and would not require the Company to register under the
Investment Company Act.  The Managing Member may deem as void and of no effect
and deny any Sale of a Member Interest if it reasonably determines that such
Sale is subject to but not registered or exempt from registration under
applicable securities laws or could require the Company to register under the
Investment Company Act.

(vii)    Any purported Sale of a Member Interest or any beneficial interests
therein that is in breach, at the time made, of any transfer restrictions set
forth in this Agreement will be void ab initio.  The Managing Member shall be
entitled to require any holder of a Member Interest that is determined not to
have been a Qualified Purchaser (or to have not met the other requirements set
forth under Annex 1 hereto) at the time of acquisition of such Member Interest,
to forthwith Sell such Member Interest to a person that is a Qualified Purchaser
meeting the requirements set forth under Annex 1 hereto in a transaction that is
exempt from the registration requirements of the Securities Act.  If such holder
(or beneficial owner) fails to effect an immediate Sale of such Member Interest,
the Managing Member may cause such holder’s Member Interest to be Sold to a
person that certifies to the Managing Member that it is a Qualified Purchaser
meeting the other requirements set forth in Annex 1 hereto and is aware that the
Sale is being made pursuant to an exemption from the Securities Act, together
with the other acknowledgements, representations and agreements made by a
transferee of a Member Interest.  After the receipt of a written notice from the
Managing Member of any such Sale, the Managing Member may treat the transferee
of such Member Interest as the owner thereof for all purposes hereunder.

(viii)   Until the Company determines (with the prior written consent of GECUSH
in its sole discretion if such determination is made prior to the Complete
Indemnification Satisfaction Date) not to retain its ability to qualify for the
exception from registration provided by Section 3(c)(7) of the Investment
Company Act, the Members shall not cause the Company to offer a  Member Interest
in its own or any affiliated participant-directed employee plan.

(ix)     Until the Company determines (with the prior written consent of GECUSH
in its sole discretion if such determination is made prior to the Complete
Indemnification Satisfaction Date) not to retain its ability to qualify for the
exception from registration provided by Section 3(c)(7) of the Investment
Company Act, the Members shall not cause the Company to issue any Member
Interest or any other security or interest therein except pursuant to
substantially the same provisions as are set forth in this Subsection 9.5(e).

9.6      Allocation of Profits, Losses and Distributions Subsequent to
Sale.  All Profits, Losses, or any other items of income, gain, loss, deduction,
or credit of the Company attributable to any Member Interest acquired by reason
of any Sale of such Member Interest (i) that are allocable, in accordance with
Subsection 5.5(c) to the portion of the Company Year ending on the effective
date of the Sale shall be allocated, and any distributions made with





45

--------------------------------------------------------------------------------

 

 

respect thereto shall be distributed, to the transferor, and (ii) that are
allocable, in accordance with Subsection 5.5(c), to subsequent periods shall be
allocated, and any distributions made with respect thereto shall be distributed,
to the transferee.  The effective date of any Transfer permitted under this
Agreement, subject to the provisions of Section 9.9, shall be the close of
business on the Business Day the Company is notified of the Sale.

9.7      Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a
Member.  The death, incompetence, Bankruptcy, liquidation or withdrawal of a
Member shall not cause (in and of itself) a dissolution of the Company, but the
rights of such a Member to share in the Profits and Losses of the Company, to
receive distributions and to assign its Interest pursuant to this Article 9, on
the happening of such an event, shall devolve on its beneficiary or other
successor, executor, administrator, guardian or other legal representative for
the purpose of settling its estate or administering its property, and the
Company shall continue as a limited liability company.  Such successor or
personal representative, however, shall become a substituted member only upon
compliance with the requirements of Section 9.10 hereof with respect to a
transferee of a Member Interest.  The estate of a Bankrupt Member shall be
liable for all the obligations of the Member.

9.8      Satisfactory Written Assignment Required.  Anything herein to the
contrary notwithstanding, both the Company and the Managing Member shall be
entitled to treat the transferor of a Member Interest as the absolute owner
thereof in all respects, and shall incur no liability for distributions of cash
or other property made in good faith to it, until such time as a written
assignment or other evidence of the consummation of a Sale that conforms to the
requirements of this Article 9 and is reasonably satisfactory to the Managing
Member has been received by and recorded on the books of the Company, at which
time the Sale shall become effective for purposes of this Agreement.

9.9      Transferee’s Rights.  Any purported Transfer of a Member Interest which
is not in compliance with this Agreement shall be null and void and of no force
or effect whatsoever.  A permitted transferee of any Member Interest pursuant to
Sections 9.1, 9.2, 9.3 or 9.7 hereof or any transferee of a Member Interest
pursuant to the Indemnification Agreements shall be entitled to receive, in
accordance with Section 9.6, allocations of Profits, Losses, or other items of
income, gain, loss, deduction, or credit of the Company attributable to such
Member Interest and allocable to periods after the effective date of the
Transfer, and distributions of cash or other property from the Company made with
respect to periods after the effective date of the Transfer, but shall not
become a Member unless and until admitted pursuant to Section 9.10 hereof

9.10    Transferees Admitted as Members.  The assignee or transferee of any
Member Interest shall be admitted as a Member only upon the satisfaction of the
following conditions:

(a)       Receipt by the company of a duly executed and acknowledged written
instrument of Sale, in a form reasonably acceptable to the Managing Member, and

(b)      Receipt by the company of either a copy of each of this Agreement and,
except in the case of the Sale of Collateral as contemplated by Subsection
9.1(c), in the case of a





46

--------------------------------------------------------------------------------

 

 

Transfer by PAG, the PAG Indemnification Agreement duly executed by the
transferee or an instrument of assumption in form and substance satisfactory to
GECUSH setting forth the transferee’s agreement to be bound by the provisions of
this Agreement (including the portion of the PAG Indemnity Obligation
corresponding to the portion of PAG’s Member Interests being Transferred) shall
have been delivered to the Company and GECUSH;  provided that GECUSH shall have
the opportunity to request additional information or documentation reasonably
necessary to make a determination that the assumption of PAG’s Indemnity
Obligation is being made by a creditworthy party; provided further that the
assumption of such applicable Indemnity Obligation shall not release the PAG of
any of its obligations under the PAG Indemnity Obligation unless such
transferring Member is PAG and the Transfer is effected in accordance with
Section 11.4(c) of the PAG Indemnification Agreement; and

(c)      The transferee has paid any fees and reimbursed the Company for any
expenses paid by the Company in connection with the Sale and admission.

Any Person who acquires a membership interest as described in Subsection 9.1(c),
may at its option become a non-managing Member, upon the fulfillment of the
foregoing conditions, provided that it meets the requirements for admission to
the Partnership set forth in Section 6.9(g)(i) and (ii) of the Partnership
Agreement, provided, however, that such Person shall not qualify for membership
if it fails to meet the requirement set forth in the first sentence of Section
6.9(g)(iii) (a “Candidate”), unless the conditions set forth in the following
sentence are satisfied.  The Candidate will be admitted as a Member if (i) GE
Tennessee, at its election, will have complied with respect to the Transfer to
the Candidate with the process set forth in Section 9.3 of the Partnership
Agreement as modified in Section 6.9(g)(iii) of the Partnership Agreement or
(ii) the confirmation as contemplated by Section 6.9(i) of the Partnership
Agreement shall have been obtained with respect to the Candidate.

The effective date of an admission of an assignee of a Member and the withdrawal
of the transferring Member, if any, shall be the first day which is the last
Business Day of a calendar month to occur following the satisfaction of the
foregoing conditions, except as otherwise may be agreed by all the Members in
writing.

Notwithstanding anything to the contrary in this Agreement, each Member agrees
that any Sale of Collateral (as defined in the Indemnification Agreements) taken
in accordance with the Indemnification Agreements or a Third-Party Sale or
Equity Offering as contemplated by Article 10 shall be valid and effective
(including under Section 18-702 of the Delaware Act), without further approval
or other action by any Member, to transfer all right, title and interest of each
applicable Member in the Member Interest so sold (including the rights to (x)
share in profits and losses,  (y) receive distributions and (z) receive
allocations of income, gain, loss, deduction, credit or similar item) to any
Person in accordance with the Indemnification Agreements, this Agreement and
applicable Law.





47

--------------------------------------------------------------------------------

 

 

Article 10

MATTERS REGARDING THE FALL AWAY EVENT, THE BONDS AND DIRECT OBLIGATIONS TO GECC

10.1    Fall Away Event and Obligations of the Company to GE Tennessee.  

(a)       Prior to the Fall Away Event and the Redemption, the Company was
obligated to pay 100% of the total amount of the Interest Obligations and
Maturity Obligations (as those are required to be paid under the Bond
Indenture), together with all expense relating to the Bonds to the extent of the
Company’s cash and cash equivalents, except for Permitted Working Capital.  As a
result of the Fall Away Event, (i) the Company became obligated pursuant to the
First Amended LLC Agreement to pay to GECC 100% of the total amount of the
Interest Obligations and Maturity Obligations (as those are required to be paid
under the Bond Indenture), together with all expenses relating to the Bonds to
the extent of the Company’s cash and cash equivalents, except for Permitted
Working Capital and (ii) the Company was relieved of any and all direct and
indirect obligations to the trustee and the noteholders under and with respect
to the Bond Indenture.  As a result of the Redemption, the Company’s obligation
to pay to GECC was reduced from 100% to 50.1% of the total amount of the
Interest Obligations and Maturity Obligations.  On and after March 17, 2015, the
Company agreed to pay by wire transfer to GECC prior to November 24, 2015 and to
GE Tennessee from and after such date 50.1% of the total amount of the Interest
Obligations and Maturity Obligations (without regard to any modifications of the
Bond Indenture or any prepayment by GE of the Interest Obligations or Maturity
Obligations) together with all expenses relating to the Bonds and such other
amounts as were set forth in Article 10 of the Second Amended LLC Agreement.
 The further provisions of this Article 10 supersede from the date hereof such
prior Article 10.

(b)       The Company shall pay to GE Tennessee by wire transfer the PAG
Principal and  the interest accruing thereon (such PAG Principal, such interest
and other expenses payable by PAG, the “PAG GE Obligations”) within three
business days before such payments are required to be paid under the Bond
Indenture from time to time, (without regard to any modifications of the Bond
Indenture after April 30, 2012 or any prepayment of the Interest Obligations or
Maturity Obligations by GECC or General Electric Company) to the extent of the
Company’s Cash and Cash Equivalents in the PAG Account, as though GE Tennessee
were the Trustee under the Bond Indenture.  Such payments shall be deemed
distributions to PAG with the amounts so deemed distributions to PAG deemed to
be payments to GE Tennessee under the PAG Indemnity Agreement.

(c)       The Company shall pay GE Tennessee by wire transfer the interest on
the PTLC Principal at the rates and on the dates set forth in the PTLC Indemnity
Agreement and certain other expenses in the amounts and on the dates set forth
in the PTLC Indemnity Agreement (together with the PTLC Principal, the “PTLC GE
Obligations”) to the extent of the Company’s Cash and Cash Equivalents in the
PTLC Account.  The Company shall pay to GE Tennessee from the PTLC Account, to
the extent of available Cash and Cash Equivalents therein, such amounts of the
PTLC Principal as are due and payable to GE Tennessee or as may be the proceeds
of contributions to capital subsequent to the date hereof or other transactions
permitted





48

--------------------------------------------------------------------------------

 

 

by Section 10.2 unless PTLC has paid such amounts directly to GE Tennessee
pursuant to Section 10.2(a). Any payments under this Subsection 10.1(c) shall be
deemed distributions to PTLC, with the amounts so deemed distributions deemed to
be payments to GE Tennessee under the PTLC Indemnity Agreement.

10.2     Insufficient Cash and Cash Equivalents.

(a)       To the extent that the Company has insufficient Cash and Cash
Equivalents available to make the payments of the GE Obligation when and as due,
or for other business reasons, the applicable Bond Indemnitor shall have the
right and option to instead make a direct payment to GE Tennessee under its
Indemnification Agreement or to make a capital contribution of the amount of the
shortfall to the Company to enable it to make the payments to GE Tennessee.

(b)       In addition, provided the applicable Bond Indemnitor is causing its GE
Obligations that are then due and payable to be paid in full, in order to pay
directly or fund the payment thereof,

(i)        such Bond Indemnitor may cause the Company to obtain funds through a
bond or other financing (a “Financing”) provided that the obligee under such
Financing shall have recourse solely to such Bond Indemnitor’s Available Assets.

(ii)       such Bond Indemnitor may Sell its Member Interests in the Company or
cause the sale of such Bond Indemnitor’s Sub Interest or cause PTL GP to sell
such Bond Indemnitor’s share of Allocated Partnership Interests (a “Third-Party
Sale”); or

(iii)      cause an equity offering of newly issued Member Interests or of
Partnership Interests held by Company Sub (an “Equity Offering”)

(c)       The consummation of any Financing,  Third-Party Sale or Equity
Offering shall be permitted only if

(i)        the applicable Bond Indemnitor’s GE Obligations are paid in full
simultaneously with such consummation;

(ii)       PTLC shall remain the Managing Member of the Company after such
consummation;

(iii)      such consummation shall not dilute the economic value of the interest
in the Company or in the Available Assets of Bond Indemnitor or cause an Event
of Default under Section 10.3; and

(iv)      such consummation shall not cause the dissolution of the Company.

(d)       If an Event of Default has occurred under the PAG Indemnification
Agreement which is continuing, then, commencing one hundred eighty (180) days
prior to the Maturity Date, upon notice by GE Tennessee delivered to the
Managing Member and PAG no later than one hundred fifty (150) days prior to the
Maturity Date (the “Transaction Notice”), GE





49

--------------------------------------------------------------------------------

 

 

Tennessee will have the right in its sole discretion (absent an agreement in
writing between GE Tennessee, and PAG (which agreement in writing shall be at
the sole discretion of GE Tennessee) to another course of action (an “Alternate
Transaction”)) to pursue, and to cause the Company and/or Company Sub to
consummate, a Third-Party Sale,  Financing or Equity Offering on terms
negotiated by GE Tennessee in good faith, without any guarantees, pledges or
contributions by GE Tennessee (or any of its Affiliates); provided that PAG
will, upon request by GE Tennessee, absent an Alternate Transaction, support a
Financing with its own obligation to pay to the same extent PAG is obligated to
GE Tennessee under the PAG Indemnification Agreement and with collateral to the
same extent such collateral supports the obligations to GE Tennessee under the
PAG Indemnification Agreement.  PAG and GE Tennessee hereby agree that in no
event will indemnification be required for any potential adverse tax impacts
arising in connection with the consummation of a Third-Party Sale,  Financing or
Equity Offering or Alternate Transaction.  For the avoidance of doubt, (I) the
opportunity to propose Alternate Transactions by PAG does not in any way affect
or limit the right of GE Tennessee to consummate a Third-Party Sale,  Financing
or Equity Offering pursuant to this Section 10.2(d), (II) a Third-Party Sale,
 Financing or Equity Offering contemplated by this Section 10.2(d) need not be
consummated prior to or simultaneously with the payment of the Maturity
Obligations due on the Bonds at maturity and (III) nothing in this Section
10.2(d) or elsewhere will limit GE Tennessee’s rights and remedies under any
other provision of this Agreement or the PAG Indemnification Agreement, all of
which are cumulative.

(e)       Nothing in this Section 10.2 shall alter, delay or modify the
unconditional and absolute obligations of the Bond Indemnitors under their
Indemnification Agreements to pay their applicable GE Obligations when and as
due, time being of the essence.

10.3     Events of Default.

(a)       If an Event of Default with respect to a Bond Indemnitor has occurred
under its Indemnification Agreement which is continuing, GE Tennessee will
immediately have the right, at any time thereafter to cause the Bond Indemnitor
or the Company as applicable to Sell to a third party at a price for cash, and
upon other terms and conditions, all as determined in good faith by GE
Tennessee, any or all of such Bond Indemnitor’s Member Interests or Available
Assets (each, an “Enforcement Sale”).  The expenses of such Enforcement Sale
shall be paid from the gross proceeds of such Enforcement Sale and the net
proceeds of such Enforcement Sale shall be available for distribution by the
Company in accordance with the provisions of Sections 5.1 and 10.1 and 10.2,
first to other expenses, then to interest and then to principal.  No such
Enforcement Sale will Transfer directly or indirectly Company Sub’s rights as
general partner of the Partnership.  Upon the consummation of (a) any Sale of a
controlling interest in the Company or of Company Sub or all of Company Sub’s
Partnership Interest, if Company Sub is then the general partner of the
Partnership, Company Sub’s general partner Partnership Interest shall
automatically convert into a limited partner Partnership Interest and, effective
immediately prior to such conversion, PTLC’s interest in the Partnership shall
automatically convert into a general partner Partnership Interest and (b) any
Sale of any portion of Company Sub’s Partnership Interest at a time when Company
Sub is the general partner of the Partnership, such Sold Partnership Interest
shall automatically convert to a limited partner Partnership Interest.  Nothing
in this Subsection 10.3(a) shall limit GE Tennessee’s rights under Subsection
10.2(d).





50

--------------------------------------------------------------------------------

 

 

(b)       Upon an Event of Default with respect to a Bond Indemnitor,  GE
Tennessee’s remedies shall be cumulative, including the remedies set forth in
Section 10.3(a) and elsewhere in this Agreement and any and all rights and
remedies set forth in the Bond Indemnitor’s Indemnification Agreement and rights
and remedies with respect to Collateral as defined in such Bond Indemnitor’s
Indemnification Agreement as contained in such Indemnification Agreement or in
any security or pledge or other agreements given to grant or perfect the
Collateral securing such Bond Indemnitor’s obligations.

10.4     Indemnity Obligations and Reinstatement. Notwithstanding anything in
this Agreement or the Indemnification Agreements to the contrary, PTLC’s
Indemnity Obligations shall continue to be effective, or be reinstated, as the
case may be, if at any time payment of any of the funds from the Company to or
for the account of GECC or GE Tennessee prior to the Effective Time or any
payment from the PTLC Account to GE Tennessee is rescinded or must otherwise be
restored or returned upon any Bankruptcy of any Member or its Affiliates or
otherwise, and PAG’s Indemnity Obligations shall continue to be effective, or be
reinstated, as the case may be, if at any time payment of any of the funds from
the Company to or for the account of GECC or GE Tennessee prior to the Effective
Time or any payment from the PAG Account to GE Tennessee is rescinded or must
otherwise be restored or returned upon any Bankruptcy of any Member or its
Affiliates or otherwise. In addition, if at any time following the either or
both of the PTLC and PAG  Indemnification Satisfaction Dates, any payment to
GECC or GE Tennessee pursuant to this Article 10 (or Article 10 as previously in
force) or under the Indemnity Obligations is rescinded or must be restored or
returned for any reason, the obligations of the Company to make the payments
required under this Article 10 shall be reinstated or continue in full force and
effect until those payments are restored to GE Tennessee and until that date,
the provisions of Section 5.1 and 6.3(d), as in effect on the date hereof, shall
be reinstated or continue in full force and effect as if neither the PTLC
Indemnification Satisfaction Date or the PAG Indemnification Satisfaction Date
had occurred.

10.5     GECUSH and GE Tennessee. Each of the Members and the Company
acknowledge and agree that (a) GE Tennessee is a third party beneficiary of the
GE Protection Provisions and (b) GECUSH has agreed to take any actions requested
by GE Tennessee to enforce the provisions of this Article 10 and the other GE
Protection Provisions.

Article 11

LIABILITY OF MEMBERS,  GECUSH AND ITS AFFILIATES

11.1     Liability of Members, GECUSH and its Affiliates.

(a)       Except as otherwise specifically provided by the Act, no Member will
be liable for any debt, obligation or liability of the Company or of any other
Member or have any obligation to restore any deficit balance in its Capital
Account solely by reason of being a Member of the Company.  None of GECUSH, GE,
GECC, GE Tennessee as assignee of GECC, any Former GE Member or Memco will be
liable for any debt, obligation or liability of the Company or any Member.  For
the avoidance of doubt, the immediately preceding sentence does not amend or
alter the terms of the Redemption Agreement, dated March 17, 2015 between the
Company and Memco.





51

--------------------------------------------------------------------------------

 

 

(b)       Notwithstanding any other provision of this Agreement or any duty
otherwise existing at Law or in equity, none of the Non-Managing Members, GECUSH
or GE Tennessee will, to the maximum extent permitted by Law,  including Section
18-1101(d) of the Act, owe any fiduciary duties to the Company, the other
Members or any other Person bound by this Agreement as long as the Non-Managing
Members, GECUSH and GE Tennessee act, subject to their rights under Subsection
11.1(c), in accordance with the implied contractual covenant of good faith and
fair dealing, including good faith reliance on the provisions of this
Agreement.  The provisions of this Agreement, to the extent that they expand or
restrict or eliminate the duties and liabilities of any Non-Managing Member,
 GECUSH or GE Tennessee otherwise existing at Law or in equity, are agreed by
the Members to modify to that extent the other duties and liabilities of the
Non-Managing Members, GECUSH or GE Tennessee.

(c)       Except as expressly provided in this Agreement, whenever in this
Agreement a  Non-Managing Member,  GECUSH or GE Tennessee is permitted or
required to take any action or to make a decision, the Non-Managing Member,
 GECUSH or GE Tennessee may take the action or make the decision in its sole
discretion, and each of the Non-Managing Member,  GECUSH and GE Tennessee may
consider, and make its determination based on, the interests and factors as it
desires.

Article 12

REDEMPTION

12.1     PAG Redemption.  Following the PAG Indemnification Satisfaction Date,
 PAG shall have the option to redeem PAG’s Member Interests in the Company in
exchange for PAG’s Available Assets (except that for purposes of the redemption
such Available Assets shall include its Allocated Partnership Interests but not
any Sub Interests) as further provided in this Article 12, provided that
following such redemption,  PTLC remains the Managing Member of the Company and
the Company continues to own all of the membership interests in Company Sub. The
Allocated Partnership Interests that are distributed to PAG will become limited
Partnership Interests in the Partnership.  Following the redemption, the Company
will own 100% of the membership interests in PTL GP and PTL GP will own the
remaining Allocated Partnership Interests of the Company Sub not transferred to
PAG.

12.2     Certain Conditions.  Prior to the GE Termination Date,  

(a)       PAG may exercise its rights under Section 12.1 only if the redemption
contemplated thereby shall not cause the dissolution of the Company or Company
Sub.

(b)       The structure and documentation of such redemption shall be submitted
to GE Tennessee for its review and prior approval, which shall not be
unreasonably withheld or delayed.

12.3     Costs and Documentation.  The Company shall pay, but solely out of the
Working Capital Account, the reasonable costs incurred by the Company and
Company Sub in connection with a redemption under this Article 12 and shall
execute such instruments in





52

--------------------------------------------------------------------------------

 

 

connection therewith as the Company or Company Sub may reasonably request,
including indemnifications with respect to matters arising out of or in
connection with such redemption.

Article 13

DISSOLUTION

13.1     Events of Dissolution.  The Company shall continue until December 31,
2030, or such later date as the Members may unanimously agree, unless sooner
dissolved upon the earliest to occur of the following events, which shall cause
an immediate dissolution of the Company, subject to the prior written consent of
GECUSH at any time prior to the GE Termination Date,

(a)        the sale, exchange or other disposition of all or substantially all
of the Company’s assets; or

(b)        such earlier date as the Members shall unanimously elect.

13.2      Final Accounting.  Upon the dissolution of the Company, a proper
accounting shall be made by the Company’s Auditor from the date of the last
previous accounting to the date of dissolution.

13.3      Liquidation.  Upon the dissolution of the Company, the Managing Member
or, if there is no Managing Member, a person approved by the Members and, at any
time prior to the Complete Indemnification Satisfaction Date, GECUSH, shall act
as liquidator to wind up the Company.  The liquidator shall have full power and
authority to sell, assign and encumber any or all of the Company’s assets,
subject to the provisions of the Partnership Agreement, and to wind up and
liquidate the affairs of the Company in an orderly and business-like
manner.  All proceeds from liquidation shall be distributed in the following
orders of priority: (a) to the payment and discharge of the debts and
liabilities of the Company (other than liabilities for distributions to
Members), (b) to the payment of expenses of liquidation, (c) to the setting up
of such reserves as the liquidator may reasonably deem necessary for any
contingent liability of the Company (other than liabilities for distributions to
Members),  and (d) with the balance to the Members in accordance with their
Capital Accounts.

13.4      Cancellation of Certificate.  Upon the completion of the distribution
of Company assets as provided in Section 13.3 hereof, the Company shall be
terminated and the person acting as liquidator shall cause the cancellation of
the Certificate and shall take such other actions as may be necessary or
appropriate to terminate the Company.

Article 14

NOTICES

14.1      Method of Notice.  Any notice or request hereunder may be given to any
Member or GECUSH at their respective addresses/ numbers set forth below or at
such other address/ number as may hereafter be specified in a notice designated
as a notice of change of





53

--------------------------------------------------------------------------------

 

 

address under this Section.  Any notice or request hereunder may be given by (a)
hand delivery, (b) overnight courier, (c) registered or certified mail, return
receipt requested, or (d) electronic transmission or facsimile (or such other
e-mail address or number as may hereafter be specified in a notice designated as
a notice of change of address), with electronic confirmation of its receipt and
subsequently confirmed by registered or certified mail or overnight
courier.  Any notice or other communication required or permitted pursuant to
this Agreement shall be deemed given (i) when personally delivered to any
officer of the party to whom it is addressed, (ii) on the earlier of actual
receipt thereof or five (5) Business Days following posting thereof by certified
or registered mail, postage prepaid, (iii) upon actual receipt thereof when sent
by a recognized overnight delivery service or (iv) upon actual receipt thereof
when sent by electronic transmission or by facsimile to the address or number
set forth below with electronic confirmation of its receipt, in each case,
addressed to each party at its address set forth below or at such other address
as has been furnished in writing by a party to the other by like notice;
provided, that in order for an electronic transmission to constitute proper
notice hereunder, such electronic transmission must specifically reference this
Section 14.1 and state that it is intended to constitute notice hereunder:

 

 

 

 

(1)       

If to PTLC at:

Penske Truck Leasing Corporation

 

 

2675 Morgantown Road,

 

 

Reading, Pennsylvania 19607

 

 

Attention:   Senior Vice President

 

 

 General Counsel

 

 

Facsimile:   610-775-6330

 

 

E-mail Address: david.battisti@penske.com

 

 

 

 

with a copy to:

Penske Truck Leasing Corporation

 

 

2675 Morgantown Road

 

 

Reading, Pennsylvania 19607

 

 

Attention:   Senior Vice President – Finance

 

 

Facsimile:   610-775-5064

 

 

E-mail Address: tom.janowicz@penske.com

 

 

 

 

and a copy to

Penske Corporation

 

 

2555 Telegraph Road

 

 

Bloomfield Hills, MI 48302

 

 

Attention:   Executive Vice President and General Counsel

 

 

Facsimile:   248-648-2135

 

 

E-mail Address: larry.bluth@penskecorp.com

 

 

 

(2)       

If to PAG at:

Penske Automotive Group, Inc.

 

 

2555 Telegraph Road

 

 

Bloomfield Hills, Michigan 48302

 

 

Attention:   Senior Vice President

 

 

 General Counsel

 

 

Facsimile:   248-648-2515

 

 

 

 

 

 

 

 

 

 





54

--------------------------------------------------------------------------------

 

 

 

 

E-mail Address: sspradlin@penskeautomotive.com

 

 

 

 

with a copy to:

Penske Automotive Group, Inc.

 

 

2555 Telegraph Road

 

 

Bloomfield Hills, Michigan 48302

 

 

Attention:   Chief Financial Officer

 

 

Facsimile:   248-648-2515

 

 

E-mail Address: jcarlson@penskeautomotive.com

 

 

 

 

and a copy to:

Penske Corporation

 

 

2555 Telegraph Road,

 

 

Bloomfield Hills, MI 48302

 

 

Attention:   Executive Vice President and General Counsel

 

 

Facsimile:   248-648-2135

 

 

E-mail Address: larry.bluth@penskecorp.com

 

 

 

(3)       

If to GECUSH at:

GE Capital U.S. Holdings, Inc.

 

 

901 Main Avenue

 

 

Norwalk, CT 06851

 

 

Attention:   Risk Manager, TTS

 

 

Annie.Bortolot@GE.com

 

 

Attention:   General Counsel, TTS

 

 

E-mail Address: ryan.doherty@ge.com

 

 

 

 

with a copy to:

General Electric Company

 

 

41 Farnsworth Street

 

 

Boston, MA  02210

 

 

Attention:   Executive Counsel – Mergers & Acquisitions

 

 

E-mail Addresses:   mark.landis@ge.com

 

 

         BDLegal@ge.com

 

14.2      Computation of Time.  In computing any period of time under this
Agreement, the day of the act, event or default from which the designated period
of time begins to run shall not be included.  The last day of the period so
computed shall be included, unless it is not a Business Day, in which event the
period shall run until the end of the next day which is a Business Day.

Article 15

INVESTMENT REPRESENTATIONS

15.1      Investment Purpose.  Each Member represents and warrants to the
Company and to each other Member that it has acquired its Member Interest in the
Company for





55

--------------------------------------------------------------------------------

 

 

its own account, for investment only and not with a view to the distribution
thereof, except to the extent provided in or permitted by this Agreement.

15.2      Investment Restriction.  Each Member recognizes that (a) the Member
Interests in the Company have not been registered under the Securities Act in
reliance upon an exemption from such registration, and agrees that it will not
Transfer its Member Interest in the Company (i) in the absence of an effective
registration statement covering such Member Interest under the Securities Act,
unless such Transfer is exempt from registration for any proposed sale, and (ii)
except in compliance with all applicable provisions of this Agreement, and (b)
the restrictions on Transfer imposed by this Agreement may severely affect the
liquidity of the Member Interests in the Company.

Article 16

GENERAL PROVISIONS

16.1      Amendment; Waiver; Enforcement.  Except as provided in Subsection
6.3(c) and subject to Section 16.6, this Agreement may not be amended nor may
any rights hereunder be waived without the prior written approval of (a) the
Managing Member, and (b) the Non-Managing Members holding a majority of the
aggregate Percentage Interests of all Non-Managing Members, provided that no
such amendment or waiver shall disproportionately and adversely affect the
rights or obligations of any Member under this Agreement without the consent of
such Member.  Notwithstanding the foregoing or any other provision to the
contrary in this Agreement, no GE Protection Provision may be amended, modified
or waived prior to the termination date of the applicable GE Protection
Provision as set forth in Section 2.46, without the prior written consent of
GECUSH in its sole discretion. In addition, if any amendment, modification or
waiver of any provision in this Agreement other than the GE Protection
Provisions could reasonably be expected to have a material adverse impact on GE
Tennessee as assignee of GECC, any Former GE Member, Memco any GE Protection
Provision or the ability of the Company to pay its obligations to GE Tennessee
as they come due, such amendment, modification or waiver shall require the prior
written consent of GECUSH in its sole discretion.  The Managing Member shall
give written notice to all Non-Managing Members and GECUSH promptly after any
amendment entered into in accordance with the terms of this Agreement has become
effective.  GECUSH shall have the right to enforce the terms of this Agreement
against the Company and the Members,  including (in addition to all of GECUSH’s
and GE Tennessee’s other rights and remedies) the right to specifically enforce
the GE Protection Provisions.  

16.2      Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the Laws of the State of Delaware, without
giving effect to the provisions, policies or principles thereof relating to
choice or conflict of Laws.

16.3      Binding Effect.  Except as provided otherwise herein, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective permitted successors and permitted assigns.

16.4      Separability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such





56

--------------------------------------------------------------------------------

 

 

prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

16.5      Headings.  The section and other headings contained in this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

16.6      No Third-Party Rights.  Other than the rights of GECUSH, GE Tennessee
as assignee of GECC,  the Former GE Members and Memco with respect to the GE
Protection Provisions, which shall be enforced by GECUSH or its assignees,
nothing in this Agreement shall be deemed to create any right in any person not
a party hereto (other than the permitted successors and assigns of a party
hereto) and this Agreement shall not be construed in any respect to be a
contract in whole or in part for the benefit of any third party (except as
aforesaid).

16.7      Waiver of Partition and Application for Dissolution.  Each Member, by
requesting and being granted admission to the Company, is deemed to waive (a)
until termination of the Company any and all rights that it may have to maintain
an action for partition of the Company’s assets and (b) the right to apply for
dissolution of the Company pursuant to § 18-802 of the Act.

16.8      Nature of Interests.  All Company property, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Company as an entity,
and none of the Members shall have any direct ownership of such property.

16.9      Counterpart Execution.  This Agreement may be executed in any number
of counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same Agreement.  Delivery of
an executed signature page of this Agreement by email, PDF or facsimile
transmission shall be effective as delivery of a manually executed counterpart
hereof.

[Signature Page Follows]

 

 



57

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, effective as of the Effective Time.

 

LJ VP HOLDINGS LLC

 

 

 

By:

Penske Truck Leasing Corporation, its Managing Member

 

 

 

By:

 /s/ Brian Hard

 

Name:

 Brian Hard

 

Title:

 President

 

 

 

 

 

MANAGING MEMBER:

 

 

 

PENSKE TRUCK LEASING CORPORATION

 

 

 

By:

 /s/ Brian Hard

 

Name:

 Brian Hard

 

Title:

 President

 





[Third Amended and Restated Limited Liability Company Agreement of LJ VP
Holdings LLC]

--------------------------------------------------------------------------------

 

 

 

MEMBER:

 

 

 

PENSKE AUTOMOTIVE GROUP, INC.

 

 

 

By:

 /s/ J.D. Carlson

 

Name:

 J.D. Carlson

 

Title:

 EVP & CFO

 





[Third Amended and Restated Limited Liability Company Agreement of LJ VP
Holdings LLC]

--------------------------------------------------------------------------------

 

 

 

AND JOINED IN FOR PURPOSES OF THE GE PROTECTION PROVISIONS:

 

 

 

GE Capital US HOLDINGS, INC., a Delaware corporation

 

 

 

By:

 /s/ Anne Bortolot

 

Name:

 Anne Bortolot

 

Title:

 Duly Authorized Signatory

 

 

 



[Third Amended and Restated Limited Liability Company Agreement of LJ VP
Holdings LLC]

--------------------------------------------------------------------------------

 

 

Schedule A

 

Name and Address

    

Capital Contributions

 

 

 

Managing Member

 

 

 

 

 

Penske Truck Leasing Corporation

 

$2,054,000

 

 

 

Non-Managing Members

 

 

 

 

 

Penske Automotive Group, Inc.

 

$451,000

 





 

--------------------------------------------------------------------------------

 

 

Schedule B

LJ VP HOLDINGS LLC (THE “COMPANY”) HAS NOT BEEN REGISTERED AS AN INVESTMENT
COMPANY UNDER THE U.S.  INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AND THE MEMBER INTERESTS SET FORTH BELOW HAVE NOT
BEEN REGISTERED UNDER THE U.S.  SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND NEITHER THE MEMBER INTERESTS NOR ANY BENEFICIAL INTERESTS
THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO A
PERSON WHO IS A “QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION 2(a)(51) OF
THE INVESTMENT COMPANY ACT AND THE RULES AND REGULATIONS THEREUNDER (“QUALIFIED
PURCHASER”) ACQUIRING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A PERSON WHO IS A
QUALIFIED PURCHASER (AN “ELIGIBLE PURCHASER”) AND EACH SUCH PERSON OR ACCOUNT
FOR WHICH SUCH PERSON IS PURCHASING AS APPLICABLE (A) ALONE OR IN COMBINATION
WITH ANY DIRECT OR INDIRECT PARENT COMPANY OF THE PURCHASER OR SUCH ACCOUNT
PARTY OF WHICH SUCH PURCHASER OR ACCOUNT PARTY (AS APPLICABLE) IS A
MAJORITY-OWNED SUBSIDIARY (DIRECTLY OR INDIRECTLY) (EACH, A “PARENT COMPANY”),
AND ANY MAJORITY-OWNED SUBSIDIARY OF THE PURCHASER OR THE ACCOUNT PARTY AND
OTHER MAJORITY-OWNED SUBSIDIARIES OF SUCH PARENT COMPANY, IN THE AGGREGATE OWNS
AND INVESTS ON A DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN INVESTMENTS
(AS DEFINED IN ANNEX 2), (B) IS NOT (X) A PARTNERSHIP, COMMON TRUST FUND,
SPECIAL TRUST, PENSION FUND OR RETIREMENT PLAN OR OTHER ENTITY IN WHICH THE
PARTNERS, BENEFICIARIES, SECURITY OWNERS OR PARTICIPANTS, AS THE CASE MAY BE,
MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE MADE OR THE ALLOCATION THEREOF,
UNLESS EACH SUCH PARTNER, BENEFICIARY, SECURITY OWNER OR PARTICIPANT EMPOWERED
ALONE OR WITH OTHER PARTNERS, BENEFICIARIES, SECURITY OWNERS OR OTHER
PARTICIPANTS TO MAKE SUCH DECISIONS MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR
QUALIFICATION AS AN ELIGIBLE PURCHASER, OR (Y) OR AN ENTITY THAT HAS INVESTED
MORE THAN 40% OF ITS ASSETS IN SECURITIES OF THE COMPANY, GIVING EFFECT TO THE
AMOUNT INVESTED IN CONNECTION WITH ITS ACQUISITION HEREOF OR A BENEFICIAL
INTEREST HEREIN, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE PURCHASER’S
SECURITIES MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR QUALIFICATION AS AN
ELIGIBLE PURCHASER, (C) WAS NOT FORMED, REFORMED, RECAPITALIZED, OPERATED OR
ORGANIZED FOR THE SPECIFIC PURPOSE OF PURCHASING THE MEMBER INTEREST OR
INVESTING IN THE COMPANY, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE
PURCHASER’S SECURITIES MEETS ALL REQUIREMENTS SET FORTH IN THE THIRD AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY AS MAY BE AMENDED
FROM TIME TO TIME (THE “AGREEMENT”) FOR QUALIFICATION AS AN ELIGIBLE PURCHASER,
AND (D) EITHER (X) IS NOT AN ENTITY ORGANIZED PRIOR TO APRIL 30, 1996 THAT IS
EXCEPTED FROM THE INVESTMENT COMPANY ACT PURSUANT TO SECTION 3(C)(1) OR 3(C)(7)
THEREOF





 

--------------------------------------------------------------------------------

 

 

OR (Y) HAS RECEIVED THE CONSENT OF THE BENEFICIAL OWNERS OF ITS SECURITIES WITH
RESPECT TO ITS TREATMENT AS A QUALIFIED PURCHASER IN THE MANNER REQUIRED BY
SECTION 2(A)(51)(C) OF THE INVESTMENT COMPANY ACT AND THE RULES THEREUNDER. 
EACH HOLDER AND TRANSFEREE OF A MEMBER INTEREST OR ANY BENEFICIAL INTERESTS
THEREIN, BY VIRTUE OF SUCH HOLDING AND ACQUISITION, REPRESENTS THAT IT AGREES TO
COMPLY WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENT, AND WILL NOT
TRANSFER ITS MEMBER INTEREST OR ANY BENEFICIAL INTERESTS THEREIN EXCEPT TO AN
ELIGIBLE PURCHASER WHO, PRIOR TO SUCH TRANSFER, MAKES THE REPRESENTATIONS AND
AGREEMENTS ON BEHALF OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING SET
FORTH IN A TRANSFER CERTIFICATE IN THE FORM ATTACHED AS EXHIBIT B TO THE
AGREEMENT.  ANY PURPORTED TRANSFER OF A MEMBER INTEREST OR ANY BENEFICIAL
INTERESTS THEREIN THAT IS IN BREACH, AT THE TIME MADE, OF ANY TRANSFER
RESTRICTIONS SET FORTH IN THE AGREEMENT WILL BE VOID AB INITIO.  IF AT ANY TIME
THE COMPANY DETERMINES IN GOOD FAITH THAT A HOLDER OR BENEFICIAL OWNER OF A
MEMBER INTEREST OR BENEFICIAL INTEREST THEREIN IS IN BREACH, AT THE TIME GIVEN,
OF ANY OF THE TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENT, THE COMPANY
SHALL CONSIDER THE ACQUISITION OF SUCH MEMBER INTEREST OR SUCH BENEFICIAL
INTERESTS THEREIN VOID, OF NO FORCE OR EFFECT AND WILL NOT, AT THE DISCRETION OF
THE COMPANY, OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE NOTWITHSTANDING
ANY INSTRUCTIONS TO THE CONTRARY TO THE COMPANY.  IN ADDITION, THE COMPANY MAY
REQUIRE SUCH ACQUIRER OR BENEFICIAL OWNER TO SELL ITS MEMBER INTEREST OR SUCH
BENEFICIAL INTEREST THEREIN TO AN ELIGIBLE PURCHASER.

Company Name

“LJ VP Holdings LLC”

Percentage Interests

As of the Effective Time

Name and Address

    

Percentage

 

 

 

Managing Member

 

 

 

 

 

Penske Truck Leasing Corporation
2675 Morgantown Road,
Reading, Pennsylvania 19607

 

82%

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Non-Managing

 

 

 

 

 

Penske Automotive Group, Inc.
2555 Telegraph Road
Bloomfield Hills, Michigan 48302

 

18%

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Exhibit A

FORM OF RESTRICTIVE LEGEND

LJ VP HOLDINGS LLC (THE “COMPANY”) HAS NOT BEEN REGISTERED AS AN INVESTMENT
COMPANY UNDER THE U.S.  INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AND THE MEMBER INTERESTS SET FORTH BELOW HAVE NOT
BEEN REGISTERED UNDER THE U.S.  SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND NEITHER THE MEMBER INTERESTS NOR ANY BENEFICIAL INTERESTS
THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO A
PERSON WHO IS A “QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION 2(a)(51) OF
THE INVESTMENT COMPANY ACT AND THE RULES AND REGULATIONS THEREUNDER (“QUALIFIED
PURCHASER”) ACQUIRING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A PERSON WHO IS A
QUALIFIED PURCHASER (AN “ELIGIBLE PURCHASER”) AND EACH SUCH PERSON OR ACCOUNT
FOR WHICH SUCH PERSON IS PURCHASING AS APPLICABLE (A) ALONE OR IN COMBINATION
WITH ANY DIRECT OR INDIRECT  PARENT COMPANY OF THE PURCHASER OR SUCH ACCOUNT
PARTY OF WHICH SUCH PURCHASER OR ACCOUNT PARTY (AS APPLICABLE) IS A
MAJORITY-OWNED SUBSIDIARY (DIRECTLY OR INDIRECTLY) (EACH, A “PARENT COMPANY”),
AND ANY MAJORITY-OWNED SUBSIDIARY OF THE PURCHASER OR THE ACCOUNT PARTY AND
OTHER MAJORITY-OWNED SUBSIDIARIES OF SUCH PARENT COMPANY, IN THE AGGREGATE OWNS
AND INVESTS ON A DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN INVESTMENTS
(AS DEFINED IN ANNEX 2), (B) IS NOT (X) A PARTNERSHIP, COMMON TRUST FUND,
SPECIAL TRUST, PENSION FUND OR RETIREMENT PLAN OR OTHER ENTITY IN WHICH THE
PARTNERS, BENEFICIARIES, SECURITY OWNERS OR PARTICIPANTS, AS THE CASE MAY BE,
MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE MADE OR THE ALLOCATION THEREOF,
UNLESS EACH SUCH PARTNER, BENEFICIARY, SECURITY OWNER OR PARTICIPANT EMPOWERED
ALONE OR WITH OTHER PARTNERS, BENEFICIARIES, SECURITY OWNERS OR OTHER
PARTICIPANTS TO MAKE SUCH DECISIONS MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR
QUALIFICATION AS AN ELIGIBLE PURCHASER, OR (Y) OR AN ENTITY THAT HAS INVESTED
MORE THAN 40% OF ITS ASSETS IN SECURITIES OF THE COMPANY, GIVING EFFECT TO THE
AMOUNT INVESTED IN CONNECTION WITH ITS ACQUISITION HEREOF OR A BENEFICIAL
INTEREST HEREIN, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE PURCHASER’S
SECURITIES MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR QUALIFICATION AS AN
ELIGIBLE PURCHASER, (C) WAS NOT FORMED, REFORMED, RECAPITALIZED, OPERATED OR
ORGANIZED FOR THE SPECIFIC PURPOSE OF PURCHASING THE MEMBER INTEREST OR
INVESTING IN THE COMPANY, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE
PURCHASER’S SECURITIES MEETS ALL REQUIREMENTS SET FORTH IN THE THIRD AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY AS MAY BE AMENDED
FROM TIME TO TIME (THE “AGREEMENT”) FOR QUALIFICATION AS AN ELIGIBLE PURCHASER,
AND (D) EITHER (X) IS NOT AN





 

--------------------------------------------------------------------------------

 

 

ENTITY ORGANIZED PRIOR TO APRIL 30, 1996 THAT IS EXCEPTED FROM THE INVESTMENT
COMPANY ACT PURSUANT TO SECTION 3(C)(1) OR 3(C)(7) THEREOF OR (Y) HAS RECEIVED
THE CONSENT OF THE BENEFICIAL OWNERS OF ITS SECURITIES WITH RESPECT TO ITS
TREATMENT AS A QUALIFIED PURCHASER IN THE MANNER REQUIRED BY SECTION 2(A)(51)(C)
OF THE INVESTMENT COMPANY ACT AND THE RULES THEREUNDER.  EACH HOLDER AND
TRANSFEREE OF A MEMBER INTEREST OR ANY BENEFICIAL INTERESTS THEREIN, BY VIRTUE
OF SUCH HOLDING AND ACQUISITION, REPRESENTS THAT IT AGREES TO COMPLY WITH THE
TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENT, AND WILL NOT TRANSFER ITS
MEMBER INTEREST OR ANY BENEFICIAL INTERESTS THEREIN EXCEPT TO AN ELIGIBLE
PURCHASER WHO, PRIOR TO SUCH TRANSFER, MAKES THE REPRESENTATIONS AND AGREEMENTS
ON BEHALF OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING SET FORTH IN A
TRANSFER CERTIFICATE IN THE FORM ATTACHED AS EXHIBIT B TO THE AGREEMENT.  ANY
PURPORTED TRANSFER OF A MEMBER INTEREST OR ANY BENEFICIAL INTERESTS THEREIN THAT
IS IN BREACH, AT THE TIME MADE, OF ANY TRANSFER RESTRICTIONS SET FORTH IN THE
AGREEMENT WILL BE VOID AB INITIO.  IF AT ANY TIME THE COMPANY DETERMINES IN GOOD
FAITH THAT A HOLDER OR BENEFICIAL OWNER OF A MEMBER INTEREST OR BENEFICIAL
INTEREST THEREIN IS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE TRANSFER
RESTRICTIONS SET FORTH IN THE AGREEMENT, THE COMPANY SHALL CONSIDER THE
ACQUISITION OF SUCH MEMBER INTEREST OR SUCH BENEFICIAL INTERESTS THEREIN VOID,
OF NO FORCE OR EFFECT AND WILL NOT, AT THE DISCRETION OF THE COMPANY, OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE COMPANY.  IN ADDITION, THE COMPANY MAY REQUIRE SUCH ACQUIRER OR
BENEFICIAL OWNER TO SELL ITS MEMBER INTEREST OR SUCH BENEFICIAL INTEREST THEREIN
TO AN ELIGIBLE PURCHASER.





 

--------------------------------------------------------------------------------

 

 

Exhibit B

FORM OF TRANSFER CERTIFICATE

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Second Amended and Restated Limited Liability Company
Agreement of LJ VP Holdings LLC.

The undersigned purchaser of a Member Interest hereby represents, warrants and
agrees, that:

(A)      the purchaser (i) is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and the rules and regulations
thereunder, (ii) is aware that the Company will not be registered under the
Investment Company Act in reliance on the exemption set forth in Section 3(c)(7)
thereof and that the Member Interest has not been and will not be registered
under the Securities Act and (iii) is acquiring such Member Interest for its own
account or the account of one or more qualified purchasers as to which the
purchaser exercises sole investment discretion and for which all of the other
representations and warranties set forth herein and in the legend appearing
above the schedule of Percentage Interests on Schedule B to the Agreement, as
the case may be, are true and correct;

(B)      the purchaser is not purchasing the Member Interest with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act;

(C)      neither the purchaser nor any account for which the purchaser is
acquiring the Member Interest will hold such Member Interest for the benefit of
any other person and the purchaser and each such account (and any direct or
indirect parent company of the purchaser or such account party of which such
purchaser or account party (as applicable) is a majority-owned subsidiary
(directly or indirectly) (each, a “Parent Company”) that meets the definition of
a qualified purchaser)  will be the sole beneficial owners thereof for all
purposes and will not sell participation interests in the Member Interest or
enter into any other arrangement pursuant to which any other person will be
entitled to an interest in any payments on or based on the Member Interest;

(D)      Schedule B setting forth the Percentage Interests in the Company bear a
legend to the following effect:

LJ VP HOLDINGS LLC (THE “COMPANY”) HAS NOT BEEN REGISTERED AS AN INVESTMENT
COMPANY UNDER THE U.S.  INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AND THE MEMBER INTERESTS SET FORTH BELOW HAVE NOT
BEEN REGISTERED UNDER THE U.S.  SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND NEITHER THE MEMBER INTERESTS NOR ANY BENEFICIAL INTERESTS
THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT
TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT TO A
PERSON WHO IS A “QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION 2(a)(51) OF
THE INVESTMENT COMPANY ACT AND THE RULES AND





 

--------------------------------------------------------------------------------

 

 

REGULATIONS THEREUNDER (“QUALIFIED PURCHASER”) ACQUIRING FOR ITS OWN ACCOUNT OR
THE ACCOUNT OF A PERSON WHO IS A QUALIFIED PURCHASER (AN “ELIGIBLE PURCHASER”)
AND EACH SUCH PERSON OR ACCOUNT FOR WHICH SUCH PERSON IS PURCHASING AS
APPLICABLE (A) ALONE OR IN COMBINATION WITH ANY DIRECT OR INDIRECT  PARENT
COMPANY OF THE PURCHASER OR SUCH ACCOUNT PARTY OF WHICH SUCH PURCHASER OR
ACCOUNT PARTY (AS APPLICABLE) IS A MAJORITY-OWNED SUBSIDIARY (DIRECTLY OR
INDIRECTLY) (EACH, A “PARENT COMPANY”), AND ANY MAJORITY-OWNED SUBSIDIARY OF THE
PURCHASER OR THE ACCOUNT PARTY AND OTHER MAJORITY-OWNED SUBSIDIARIES OF SUCH
PARENT COMPANY, IN THE AGGREGATE OWNS AND INVESTS ON A DISCRETIONARY BASIS NOT
LESS THAN $25,000,000 IN INVESTMENTS (AS DEFINED IN ANNEX 2), (B) IS NOT (X) A
PARTNERSHIP, COMMON TRUST FUND, SPECIAL TRUST, PENSION FUND OR RETIREMENT PLAN
OR OTHER ENTITY IN WHICH THE PARTNERS, BENEFICIARIES, SECURITY OWNERS OR
PARTICIPANTS, AS THE CASE MAY BE, MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE
MADE OR THE ALLOCATION THEREOF, UNLESS EACH SUCH PARTNER, BENEFICIARY, SECURITY
OWNER OR PARTICIPANT EMPOWERED ALONE OR WITH OTHER PARTNERS, BENEFICIARIES,
SECURITY OWNERS OR OTHER PARTICIPANTS TO MAKE SUCH DECISIONS MEETS ALL
REQUIREMENTS SET FORTH HEREIN FOR QUALIFICATION AS AN ELIGIBLE PURCHASER, OR (Y)
OR AN ENTITY THAT HAS INVESTED MORE THAN 40% OF ITS ASSETS IN SECURITIES OF THE
COMPANY, GIVING EFFECT TO THE AMOUNT INVESTED IN CONNECTION WITH ITS ACQUISITION
HEREOF OR A BENEFICIAL INTEREST HEREIN, UNLESS EACH BENEFICIAL OWNER OF THE
ELIGIBLE PURCHASER’S SECURITIES MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR
QUALIFICATION AS AN ELIGIBLE PURCHASER, (C) WAS NOT FORMED, REFORMED,
RECAPITALIZED, OPERATED OR ORGANIZED FOR THE SPECIFIC PURPOSE OF PURCHASING THE
MEMBER INTEREST OR INVESTING IN THE COMPANY, UNLESS EACH BENEFICIAL OWNER OF THE
ELIGIBLE PURCHASER’S SECURITIES MEETS ALL REQUIREMENTS SET FORTH IN THE THIRD
AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY AS MAY
BE AMENDED FROM TIME TO TIME (THE “AGREEMENT”) FOR QUALIFICATION AS AN ELIGIBLE
PURCHASER, AND (D) EITHER (X) IS NOT AN ENTITY ORGANIZED PRIOR TO APRIL 30, 1996
THAT IS EXCEPTED FROM THE INVESTMENT COMPANY ACT PURSUANT TO SECTION 3(C)(1) OR
3(C)(7) THEREOF OR (Y) HAS RECEIVED THE CONSENT OF THE BENEFICIAL OWNERS OF ITS
SECURITIES WITH RESPECT TO ITS TREATMENT AS A QUALIFIED PURCHASER IN THE MANNER
REQUIRED BY SECTION 2(A)(51)(C) OF THE INVESTMENT COMPANY ACT AND THE RULES
THEREUNDER.  EACH HOLDER AND TRANSFEREE OF A MEMBER INTEREST OR ANY BENEFICIAL
INTERESTS THEREIN, BY VIRTUE OF SUCH HOLDING AND ACQUISITION, REPRESENTS THAT IT
AGREES TO COMPLY WITH THE TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENT, AND
WILL NOT TRANSFER ITS MEMBER





 

--------------------------------------------------------------------------------

 

 

INTEREST OR ANY BENEFICIAL INTERESTS THEREIN EXCEPT TO AN ELIGIBLE PURCHASER
WHO, PRIOR TO SUCH TRANSFER, MAKES THE REPRESENTATIONS AND AGREEMENTS ON BEHALF
OF ITSELF AND EACH ACCOUNT FOR WHICH IT IS PURCHASING SET FORTH IN A TRANSFER
CERTIFICATE IN THE FORM ATTACHED AS EXHIBIT B TO THE AGREEMENT.  ANY PURPORTED
TRANSFER OF A MEMBER INTEREST OR ANY BENEFICIAL INTERESTS THEREIN THAT IS IN
BREACH, AT THE TIME MADE, OF ANY TRANSFER RESTRICTIONS SET FORTH IN THE
AGREEMENT WILL BE VOID AB INITIO.  IF AT ANY TIME THE COMPANY DETERMINES IN GOOD
FAITH THAT A HOLDER OR BENEFICIAL OWNER OF A MEMBER INTEREST OR BENEFICIAL
INTEREST THEREIN IS IN BREACH, AT THE TIME GIVEN, OF ANY OF THE TRANSFER
RESTRICTIONS SET FORTH IN THE AGREEMENT, THE COMPANY SHALL CONSIDER THE
ACQUISITION OF SUCH MEMBER INTEREST OR SUCH BENEFICIAL INTERESTS THEREIN VOID,
OF NO FORCE OR EFFECT AND WILL NOT, AT THE DISCRETION OF THE COMPANY, OPERATE TO
TRANSFER ANY RIGHTS TO THE TRANSFEREE NOTWITHSTANDING ANY INSTRUCTIONS TO THE
CONTRARY TO THE COMPANY.  IN ADDITION, THE COMPANY MAY REQUIRE SUCH ACQUIRER OR
BENEFICIAL OWNER TO SELL ITS MEMBER INTEREST OR SUCH BENEFICIAL INTEREST THEREIN
TO AN ELIGIBLE PURCHASER.

(E)       the purchaser or each account for which it is purchasing as
applicable:

(i)        alone or in combination with any Parent Company, and any
majority-owned subsidiary of the purchaser or the account party and other
majority-owned subsidiaries of such Parent Company, in the aggregate owns and
invests on a discretionary basis not less than $25,000,000 in investments (as
defined in Annex 2);

(ii)       is not (x) a partnership, common trust fund, special trust, pension
fund or retirement plan or other entity in which the partners, beneficiaries,
security owners or participants, as the case may be, may designate the
particular investments to be made or the allocation thereof, unless each such
partner, beneficiary, security owner or participant empowered alone or with
other partners, beneficiaries, security owners or other participants to make
such decisions meets all requirements set forth herein for qualification as an
eligible purchaser, or (y) or an entity that has invested more than 40% of its
assets in securities of the Company, giving effect to the amount invested in
connection with its acquisition of the Member Interest or a beneficial interest
therein, unless each beneficial owner of the eligible purchaser’s securities
meets all requirements set forth herein for qualification as an eligible
purchaser;

(iii)      was not formed, reformed, recapitalized, operated or organized for
the specific purpose of purchasing the Member Interest or investing in the
Company,  unless each beneficial owner of the eligible purchaser’s securities
meets all requirements set forth herein for qualification as an eligible
purchaser;





 

--------------------------------------------------------------------------------

 

 

(iv)      either (x) is not an entity organized prior to April 30, 1996 that is
excepted from the Investment Company Act pursuant to section 3(c)(1) or 3(c)(7)
thereof or (y) has received the consent of the beneficial owners of its
securities with respect to its treatment as a “qualified purchaser” in the
manner required by section 2(a)(51)(c) of the Investment Company Act and the
rules thereunder;

(v)       will provide notice of the transfer restrictions described in this
certificate of transfer to any subsequent transferees;

(vi)      may not transfer the Member Interest or beneficial interests therein
except to a transferee who can make the same representations and agreements as
set forth in this certificate of transfer and the Agreement on behalf of itself
and each account for which it is purchasing.

(F)       if at any time it shall make a contribution of capital to the Company,
it shall, by such action, represent, warrant, acknowledge and agree to the
restrictions as set forth in Annex 1 to the Agreement and that if, at any time
after its acquisition of a Member Interest it shall be unable to make the
representations, warranties, acknowledgments and agreements set forth in Annex 1
to the Agreement, it shall provide prompt notice thereof to the Managing Member.

The purchaser acknowledges that the Member Interest is being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act.  The Member Interests have not been and will not be registered
under the Securities Act and the Company has not been or will be registered
under the Investment Company Act, and, if in the future the purchaser decides to
offer, resell, pledge or otherwise transfer the Member Interest, such Member
Interest may be offered, resold, pledged or otherwise transferred only in
accordance with the legend appearing above the schedule of Percentage Interests
on Schedule B to the Agreement described above.  The purchaser acknowledges that
no representation is made by the Company as to the availability of any exemption
under the Securities Act or any state securities laws for resale of the Member
Interest.

Dated:

 

    

 

 

 

 

 

 

 

[Type or print name of Transferee]

 

 

 

 

 

By:

 

 

 

 

 

 

 

Authorized Signatory

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Annex 1

TRANSFER RESTRICTIONS

The provisions of this Annex 1 will be applicable to the Member Interests for so
long as the Company determines (in the Company’s sole discretion) to retain its
ability to qualify for the exception provided by Section 3(c)(7) of the
Investment Company Act.  Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the Agreement of which this Annex 1
forms a part.

Each purchaser and holder of a Member Interest (including those set forth in
Schedule B to the Agreement as they exist from time to time, including as a
result of transfers, in each case as of the time of purchase), by virtue of its
acquisition and holding of such Member Interest, represents and agrees as
follows:

(A)      the purchaser (i) is a “qualified purchaser” within the meaning of
Section 2(a)(51) of the Investment Company Act and the rules and regulations
thereunder, (ii) is aware that the Company will not be registered under the
Investment Company Act in reliance on the exemption set forth in Section 3(c)(7)
thereof and that the Member Interests have not been and will not be registered
under the Securities Act and (iii) is acquiring such Member Interest for its own
account or the account of one or more qualified purchasers as to which the
purchaser exercises sole investment discretion and for which all of the other
representations and warranties set forth herein and in the legend appearing
above the schedule of Percentage Interests on Schedule B to the Agreement, as
the case may be, are true and correct;

(B)      the purchaser is not purchasing the Member Interest with a view to the
resale, distribution or other disposition thereof in violation of the Securities
Act;

(C)      neither the purchaser nor any account for which the purchaser is
acquiring the Member Interest will hold such Member Interest for the benefit of
any other person and the purchaser and each such account (and any direct or
indirect parent company of the purchaser or such account party of which such
purchaser or account party (as applicable) is a majority-owned subsidiary
(directly or indirectly) (each, a “Parent Company”) that meets the definition of
a qualified purchaser)  will be the sole beneficial owners thereof for all
purposes and will not sell participation interests in the Member Interest or
enter into any other arrangement pursuant to which any other person will be
entitled to an interest in any payments on or based on the Member Interest;

(D)      Schedule B setting forth the Percentage Interests in the Company shall
bear a legend to the following effect:

LJ VP HOLDINGS LLC (THE “COMPANY”) HAS NOT BEEN REGISTERED AS AN INVESTMENT
COMPANY UNDER THE U.S.  INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE
“INVESTMENT COMPANY ACT”), AND THE MEMBER INTERESTS SET FORTH BELOW HAVE NOT
BEEN REGISTERED UNDER THE U.S.  SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND NEITHER THE MEMBER INTERESTS NOR ANY BENEFICIAL





 

--------------------------------------------------------------------------------

 

 

INTERESTS THEREIN MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT TO A PERSON WHO IS A “QUALIFIED PURCHASER” WITHIN THE MEANING OF SECTION
2(a)(51) OF THE INVESTMENT COMPANY ACT AND THE RULES AND REGULATIONS THEREUNDER
(“QUALIFIED PURCHASER”) ACQUIRING FOR ITS OWN ACCOUNT OR THE ACCOUNT OF A PERSON
WHO IS A QUALIFIED PURCHASER (AN “ELIGIBLE PURCHASER”) AND EACH SUCH PERSON OR
ACCOUNT FOR WHICH SUCH PERSON IS PURCHASING AS APPLICABLE (A) ALONE OR IN
COMBINATION WITH ANY DIRECT OR INDIRECT  PARENT COMPANY OF THE PURCHASER OR SUCH
ACCOUNT PARTY OF WHICH SUCH PURCHASER OR ACCOUNT PARTY (AS APPLICABLE) IS A
MAJORITY-OWNED SUBSIDIARY (DIRECTLY OR INDIRECTLY) (EACH, A “PARENT COMPANY”),
AND ANY MAJORITY-OWNED SUBSIDIARY OF THE PURCHASER OR THE ACCOUNT PARTY AND
OTHER MAJORITY-OWNED SUBSIDIARIES OF SUCH PARENT COMPANY, IN THE AGGREGATE OWNS
AND INVESTS ON A DISCRETIONARY BASIS NOT LESS THAN $25,000,000 IN INVESTMENTS
(AS DEFINED IN ANNEX 2), (B) IS NOT (X) A PARTNERSHIP, COMMON TRUST FUND,
SPECIAL TRUST, PENSION FUND OR RETIREMENT PLAN OR OTHER ENTITY IN WHICH THE
PARTNERS, BENEFICIARIES, SECURITY OWNERS OR PARTICIPANTS, AS THE CASE MAY BE,
MAY DESIGNATE THE PARTICULAR INVESTMENTS TO BE MADE OR THE ALLOCATION THEREOF,
UNLESS EACH SUCH PARTNER, BENEFICIARY, SECURITY OWNER OR PARTICIPANT EMPOWERED
ALONE OR WITH OTHER PARTNERS, BENEFICIARIES, SECURITY OWNERS OR OTHER
PARTICIPANTS TO MAKE SUCH DECISIONS MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR
QUALIFICATION AS AN ELIGIBLE PURCHASER, OR (Y) OR AN ENTITY THAT HAS INVESTED
MORE THAN 40% OF ITS ASSETS IN SECURITIES OF THE COMPANY, GIVING EFFECT TO THE
AMOUNT INVESTED IN CONNECTION WITH ITS ACQUISITION HEREOF OR A BENEFICIAL
INTEREST HEREIN, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE PURCHASER’S
SECURITIES MEETS ALL REQUIREMENTS SET FORTH HEREIN FOR QUALIFICATION AS AN
ELIGIBLE PURCHASER, (C) WAS NOT FORMED, REFORMED, RECAPITALIZED, OPERATED OR
ORGANIZED FOR THE SPECIFIC PURPOSE OF PURCHASING THE MEMBER INTEREST OR
INVESTING IN THE COMPANY, UNLESS EACH BENEFICIAL OWNER OF THE ELIGIBLE
PURCHASER’S SECURITIES MEETS ALL REQUIREMENTS SET FORTH IN THE THIRD AMENDED AND
RESTATED LIMITED LIABILITY COMPANY AGREEMENT OF THE COMPANY AS MAY BE AMENDED
FROM TIME TO TIME (THE “AGREEMENT”) FOR QUALIFICATION AS AN ELIGIBLE PURCHASER,
AND (D) EITHER (X) IS NOT AN ENTITY ORGANIZED PRIOR TO APRIL 30, 1996 THAT IS
EXCEPTED FROM THE INVESTMENT COMPANY ACT PURSUANT TO SECTION 3(C)(1) OR 3(C)(7)
THEREOF OR (Y) HAS RECEIVED THE CONSENT OF THE BENEFICIAL OWNERS OF ITS
SECURITIES WITH RESPECT TO ITS TREATMENT AS A QUALIFIED PURCHASER IN THE MANNER
REQUIRED BY SECTION 2(A)(51)(C) OF THE INVESTMENT





 

--------------------------------------------------------------------------------

 

 

COMPANY ACT AND THE RULES THEREUNDER.  EACH HOLDER AND TRANSFEREE OF A MEMBER
INTEREST OR ANY BENEFICIAL INTERESTS THEREIN, BY VIRTUE OF SUCH HOLDING AND
ACQUISITION, REPRESENTS THAT IT AGREES TO COMPLY WITH THE TRANSFER RESTRICTIONS
SET FORTH IN THE AGREEMENT, AND WILL NOT TRANSFER ITS MEMBER INTEREST OR ANY
BENEFICIAL INTERESTS THEREIN EXCEPT TO AN ELIGIBLE PURCHASER WHO, PRIOR TO SUCH
TRANSFER, MAKES THE REPRESENTATIONS AND AGREEMENTS ON BEHALF OF ITSELF AND EACH
ACCOUNT FOR WHICH IT IS PURCHASING SET FORTH IN A TRANSFER CERTIFICATE IN THE
FORM ATTACHED AS EXHIBIT B TO THE AGREEMENT.  ANY PURPORTED TRANSFER OF A MEMBER
INTEREST OR ANY BENEFICIAL INTERESTS THEREIN THAT IS IN BREACH, AT THE TIME
MADE, OF ANY TRANSFER RESTRICTIONS SET FORTH IN THE AGREEMENT WILL BE VOID AB
INITIO.  IF AT ANY TIME THE COMPANY DETERMINES IN GOOD FAITH THAT A HOLDER OR
BENEFICIAL OWNER OF A MEMBER INTEREST OR BENEFICIAL INTEREST THEREIN IS IN
BREACH, AT THE TIME GIVEN, OF ANY OF THE TRANSFER RESTRICTIONS SET FORTH IN THE
AGREEMENT, THE COMPANY SHALL CONSIDER THE ACQUISITION OF SUCH MEMBER INTEREST OR
SUCH BENEFICIAL INTERESTS THEREIN VOID, OF NO FORCE OR EFFECT AND WILL NOT, AT
THE DISCRETION OF THE COMPANY, OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE COMPANY.  IN ADDITION,
THE COMPANY MAY REQUIRE SUCH ACQUIRER OR BENEFICIAL OWNER TO SELL ITS MEMBER
INTEREST OR SUCH BENEFICIAL INTEREST THEREIN TO AN ELIGIBLE PURCHASER.

(E)       the purchaser or each account for which it is purchasing as
applicable:

(i)        alone or in combination with any Parent Company, and any
majority-owned subsidiary of the purchaser or the account party and other
majority-owned subsidiaries of such Parent Company, in the aggregate owns and
invests on a discretionary basis not less than $25,000,000 in investments (as
defined in Annex 2);

(ii)       is not (x) a partnership, common trust fund, special trust, pension
fund or retirement plan or other entity in which the partners, beneficiaries,
security owners or participants, as the case may be, may designate the
particular investments to be made or the allocation thereof, unless each such
partner, beneficiary, security owner or participant empowered alone or with
other partners, beneficiaries, security owners or other participants to make
such decisions meets all requirements set forth herein for qualification as an
eligible purchaser, or (y) or an entity that has invested more than 40% of its
assets in securities of the Company, giving effect to the amount invested in
connection with its acquisition of the Member Interest or a beneficial interest
therein, unless each beneficial owner of the eligible purchaser’s securities
meets all requirements set forth herein for qualification as an eligible
purchaser;





 

--------------------------------------------------------------------------------

 

 

(iii)      was not formed, reformed, recapitalized, operated or organized for
the specific purpose of purchasing the Member Interest or investing in the
Company,  unless each beneficial owner of the eligible purchaser’s securities
meets all requirements set forth herein for qualification as an eligible
purchaser;

(iv)      either (x) is not an entity organized prior to April 30, 1996 that is
excepted from the Investment Company Act pursuant to section 3(c)(1) or 3(c)(7)
thereof or (y) has received the consent of the beneficial owners of its
securities with respect to its treatment as a “qualified purchaser” in the
manner required by section 2(a)(51)(c) of the Investment Company Act;

(v)       will provide notice of the transfer restrictions described in Section
9.5(e) of the Agreement to any subsequent transferees; and

(vi)      may not transfer the Member Interest or beneficial interests therein
except to a transferee who can make the same representations and agreements as
set forth in Section 9.5(e) of the Agreement on behalf of itself and each
account for which it is purchasing.

(F)       if at any time it shall make a contribution of capital to the Company,
it shall, by such action, represent, warrant, acknowledge and agree to the
restrictions as set forth in this Annex 1 and that if, at any time after its
acquisition of a Member Interest it shall be unable to make the representations,
warranties, acknowledgments and agreements set forth in this Annex 1, it shall
provide prompt notice thereof to the Managing Member.

The purchaser acknowledges that the Member Interest is being offered only in a
transaction not involving any public offering within the meaning of the
Securities Act.  The Member Interests have not been and will not be registered
under the Securities Act and the Company has not been or will be registered
under the Investment Company Act, and, if in the future the purchaser decides to
offer, resell, pledge or otherwise transfer the Member Interest, such Member
Interest may be offered, resold, pledged or otherwise transferred only in
accordance with the legend appearing above the schedule of Percentage Interests
on Schedule B to the Agreement described above.  The purchaser acknowledges that
no representation is made by the Company as to the availability of any exemption
under the Securities Act or any state securities laws for resale of the Member
Interest.





 

--------------------------------------------------------------------------------

 

 

Annex 2

Investments.  For the purposes of the definition of Qualified Purchaser,
“investments” are defined as follows:

1.         Securities (as defined by Section 2(a)(1) of the Securities Act),
other than securities of an issuer that controls, is controlled by, or is under
common control with, the Prospective Qualified Purchaser that owns such
securities, unless the issuer of such securities is:

i.         An Investment Vehicle;

ii.        A  Public Company; or

iii.       A company with shareholders’ equity of not less than $50 million
(determined in accordance with generally accepted accounting principles) as
reflected on the company’s most recent financial statements, provided that such
financial statements present the information as of a date within 16 months
preceding the date on which the Prospective Qualified Purchaser acquires the
securities of a Section 3(c)(7) Company;

2.        Real estate held for investment purposes;

3.       Commodity Interests held for investment purposes;

4.       Physical Commodities held for investment purposes;

5.        To the extent not securities, financial contracts (as such term is
defined in Section 3(c)(2)(B)(ii) of the Investment Company Act) entered into
for investment purposes;

6.         In the case of a Prospective Qualified Purchaser that is a Section
3(c)(7) Company or a commodity pool, any amounts payable to such Prospective
Qualified Purchaser pursuant to a firm agreement or similar binding commitment
pursuant to which a person has agreed to acquire an interest in, or make capital
contributions to, the Prospective Qualified Purchaser upon the demand of the
Prospective Qualified Purchaser; and

7.        Cash and cash equivalents (including foreign currencies) held for
investment purposes.  For purposes of this definition, cash and cash equivalents
include:

i.         Bank deposits, certificates of deposit, bankers acceptances and
similar bank instruments held for investment purposes; and

ii.        The net cash surrender value of an insurance policy.  For the purpose
of the meaning of “investments”:

For the purpose of the meaning of “investments”:

A.        Commodity Interests means commodity futures contracts, options on
commodity futures contracts, and options on physical commodities traded on or
subject to the rules of:





 

--------------------------------------------------------------------------------

 

 

a.         Any contract market designated for trading such transactions under
the Commodity Exchange Act and the rules thereunder; or

b.         Any board of trade or exchange outside the United States, as
contemplated in Part 30 of the rules under the Commodity Exchange Act.

B.        Family Company means a company described in paragraph (A)(ii) of
Section 2(a)(51) of the Investment Company Act.

C.        Investment Vehicle means an investment company, a company that would
be an investment company but for the exclusions provided by Sections 3(c)(1)
through 3(c)(9) of the Investment Company Act or the exemptions provided by Rule
3a-6 or Rule 3a-7, or a commodity pool.

D.        Physical Commodity means any physical commodity with respect to which
a Commodity Interest is traded on a market specified in paragraph A.a. of above.

E.        Prospective Qualified Purchaser means a person seeking to purchase a
security of a Section 3(c)(7) Company.

For purposes of determining whether a Prospective Qualified Purchaser is a
Qualified Purchaser, the aggregate amount of Investments owned and invested on a
discretionary basis by the Prospective Qualified Purchaser shall be the
Investments’ fair market value on the most recent practicable date or their
cost, provided that:

a.         In the case of Commodity Interests, the amount of Investments shall
be the value of the initial margin or option premium deposited in connection
with such Commodity Interests; and

b.         In each case, there shall be deducted from the amount of Investments
owned by the Prospective Qualified Purchaser the amounts specified in the
following two paragraphs, as applicable:

·



In determining whether any person is a Qualified Purchaser there shall be
deducted from the amount of such person’s Investments the amount of any
outstanding indebtedness incurred to acquire or for the purpose of acquiring the
Investments owned by such person.

·



In determining whether a Family Company is a Qualified Purchaser, in addition to
the amounts specified in the paragraph above, there shall be deducted from the
value of such Family Company’s Investments any outstanding indebtedness incurred
by an owner of the Family Company to acquire such Investments.

F.         Public Company means a company that:

a.         Files reports pursuant to section 13 or 15(d) of the Exchange Act; or





 

--------------------------------------------------------------------------------

 

 

b.         Has a class of securities that are listed on a “designated offshore
securities market” as such term is defined by Regulation S under the Securities
Act.

G.        Section 3(c)(7) Company means a company that would be an investment
company but for the exclusion provided by section 3(c)(7) of the Investment
Company Act.

Valuations.  For purposes of determining the amount of Investments owned by a
company under Section 2(a)(51)(A)(iv) of the Investment Company Act, there may
be included Investments owned by majority-owned subsidiaries of the company and
Investments owned by any direct or indirect parent company of the company of
which such company is a majority-owned subsidiary (directly or indirectly)
(each, a “Parent Company”), or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.

Investment Purposes.  For purpose of the meaning “investment purposes”:

1)         Real estate shall not be considered to be held for investment
purposes by a Prospective Qualified Purchaser if it is used by the Prospective
Qualified Purchaser or a Related Person for personal purposes or as a place of
business, or in connection with the conduct of the trade or business of the
Prospective Qualified Purchaser or a Related Person, provided that real estate
owned by a Prospective Qualified Purchaser who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes.  Residential real
estate shall not be deemed to be used for personal purposes if deductions with
respect to such real estate are not disallowed by section 280A of the Internal
Revenue Code.

2)         A  Commodity Interest or Physical Commodity owned, or a financial
contract entered into, by the Prospective Qualified Purchaser who is engaged
primarily in the business of investing, reinvesting, or trading in Commodity
Interests,  Physical Commodities or financial contracts in connection with such
business may be deemed to be held for investment purposes.

 

--------------------------------------------------------------------------------